Exhibit 10.03

EXECUTION COPY

 

 

 

 

LOGO [g543564g0303112051053.jpg]

LOAN AGREEMENT

dated as of

March 2, 2018

among

LIFETIME BRANDS, INC.

The Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

GOLUB CAPITAL LLC,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A. and GOLUB CAPITAL LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     39  

SECTION 1.03. Terms Generally

     39  

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations; Limited
Conditionality Acquisition

     40  

SECTION 1.05. Status of Obligations

     41  

ARTICLE II The Credits

     42  

SECTION 2.01. Commitments

     42  

SECTION 2.02. Loans and Borrowings

     42  

SECTION 2.03. Procedure for Borrowings

     42  

SECTION 2.04. [Intentionally Omitted]

     43  

SECTION 2.05. [Intentionally Omitted]

     43  

SECTION 2.06. [Intentionally Omitted]

     43  

SECTION 2.07. [Intentionally Omitted]

     43  

SECTION 2.08. [Intentionally Omitted]

     43  

SECTION 2.09. Interest Elections

     43  

SECTION 2.10. Termination of Commitments

     44  

SECTION 2.11. Repayment and Amortization of Loans; Evidence of Debt

     44  

SECTION 2.12. Prepayment of Loans

     45  

SECTION 2.13. Fees

     47  

SECTION 2.14. Interest

     47  

SECTION 2.15. Alternate Rate of Interest

     48  

SECTION 2.16. Increased Costs

     49  

SECTION 2.17. Break Funding Payments

     50  

SECTION 2.18. Taxes

     50  

SECTION 2.19. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     53  

SECTION 2.20. Mitigation Obligations; Replacement of Lenders

     55  

SECTION 2.21. Incremental Term Facilities

     55  

SECTION 2.22. Returned Payments

     58  

SECTION 2.23. [Intentionally Omitted.]

     58  

SECTION 2.24. [Intentionally Omitted.]

     58  

SECTION 2.25. [Intentionally Omitted.]

     58  

SECTION 2.26. Defaulting Lenders

     58  

SECTION 2.27. Loan Modification Offers

     58  

SECTION 2.28. Refinancing Amendments

     59  

ARTICLE III Representations and Warranties

     60  

SECTION 3.01. Organization; Powers

     61  

SECTION 3.02. Authorization; Enforceability

     61  

SECTION 3.03. Governmental Approvals; No Conflicts

     61  

SECTION 3.04. Financial Condition; No Material Adverse Change

     61  

SECTION 3.05. Properties

     61  

 

i



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters

     62  

SECTION 3.07. Compliance with Laws and Agreements

     62  

SECTION 3.08. Investment Company Status

     62  

SECTION 3.09. Taxes

     62  

SECTION 3.10. ERISA; Non-U.S. Pension Plans.

     62  

SECTION 3.11. Disclosure

     63  

SECTION 3.12. Material Agreements

     63  

SECTION 3.13. Solvency

     63  

SECTION 3.14. Insurance

     64  

SECTION 3.15. Capitalization and Subsidiaries

     64  

SECTION 3.16. No Burdensome Restrictions

     64  

SECTION 3.17. Federal Reserve Regulations

     64  

SECTION 3.18. Security Interest in Collateral

     64  

SECTION 3.19. Employment Matters

     64  

SECTION 3.20. Common Enterprise

     64  

SECTION 3.21. Anti-Corruption Laws and Sanctions

     65  

SECTION 3.22. EEA Financial Institutions.

     65  

SECTION 3.23. Plan Assets; Prohibited Transactions

     65  

ARTICLE IV Conditions

     65  

SECTION 4.01. Effective Date

     65  

ARTICLE V Affirmative Covenants

     66  

SECTION 5.01. Financial Statements and Other Information

     67  

SECTION 5.02. Notices of Material Events

     68  

SECTION 5.03. Existence; Conduct of Business

     69  

SECTION 5.04. Payment of Obligations

     69  

SECTION 5.05. Maintenance of Properties

     69  

SECTION 5.06. Books and Records; Inspection Rights

     69  

SECTION 5.07. Compliance with Laws

     69  

SECTION 5.08. Use of Proceeds

     70  

SECTION 5.09. Insurance

     70  

SECTION 5.10. Casualty and Condemnation

     70  

SECTION 5.11. [Intentionally Omitted.]

     70  

SECTION 5.12. [Intentionally Omitted.]

     70  

SECTION 5.13. [Intentionally Omitted.]

     70  

SECTION 5.14. Additional Collateral; Further Assurances

     70  

SECTION 5.15. Maintenance of Ratings

     72  

ARTICLE VI Negative Covenants

     72  

SECTION 6.01. Indebtedness

     72  

SECTION 6.02. Liens

     74  

SECTION 6.03. Fundamental Changes

     77  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     77  

SECTION 6.05. Asset Sales

     80  

SECTION 6.06. Sale and Leaseback Transactions

     81  

SECTION 6.07. Swap Agreements

     81  

SECTION 6.08. Restricted Payments

     81  

 

ii



--------------------------------------------------------------------------------

SECTION 6.09. Transactions with Affiliates

     82  

SECTION 6.10. Restrictive Agreements

     83  

SECTION 6.11. Amendment of Material Documents

     84  

SECTION 6.12. Subordinated Indebtedness

     84  

ARTICLE VII Events of Default

     84  

ARTICLE VIII The Administrative Agent

     87  

ARTICLE IX Miscellaneous

     96  

SECTION 9.01. Notices

     96  

SECTION 9.02. Waivers; Amendments

     98  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     100  

SECTION 9.04. Successors and Assigns

     102  

SECTION 9.05. Survival

     107  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     108  

SECTION 9.07. Severability

     108  

SECTION 9.08. Right of Setoff

     108  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     108  

SECTION 9.10. WAIVER OF JURY TRIAL

     109  

SECTION 9.11. Headings

     109  

SECTION 9.12. Confidentiality

     109  

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     110  

SECTION 9.14. USA PATRIOT Act

     110  

SECTION 9.15. Disclosure

     111  

SECTION 9.16. Appointment for Perfection

     111  

SECTION 9.17. Interest Rate Limitation

     111  

SECTION 9.18. Marketing Consent

     111  

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     111  

SECTION 9.20. No Fiduciary Duty, etc.

     112  

SECTION 9.21. Release of Loan Guarantors

     112  

SECTION 9.22. Intercreditor Agreements

     113  

ARTICLE X Loan Guaranty

     113  

SECTION 10.01. Guaranty

     113  

SECTION 10.02. Guaranty of Payment

     114  

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     114  

SECTION 10.04. Defenses Waived

     114  

SECTION 10.05. Rights of Subrogation

     115  

SECTION 10.06. Reinstatement; Stay of Acceleration

     115  

SECTION 10.07. Information

     115  

SECTION 10.08. Termination

     115  

SECTION 10.09. Taxes

     115  

SECTION 10.10. Maximum Liability

     116  

SECTION 10.11. Maximum Liability.

     116  

SECTION 10.12. Contribution

     116  

SECTION 10.13. Liability Cumulative

     117  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.03 – Fundamental Changes

Schedule 6.04 – Existing Investments

Schedule 6.09 – Transaction with Affiliates

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – [Intentionally Omitted]

Exhibit C – [Intentionally Omitted]

Exhibit D – Form of Compliance Certificate

Exhibit E – Joinder Agreement

Exhibit F – List of Closing Documents

Exhibit G-1 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That Are Not Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That Are Partnerships)

Exhibit H-1 – Auction Procedures

Exhibit H-2 – Affiliated Lender Assignment and Assumption

 

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of March 2, 2018 (as it may be amended or modified from
time to time, this “Agreement”), among LIFETIME BRANDS, INC., the other Loan
Parties from time to time party hereto, the Lenders from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and GOLUB CAPITAL
LLC, as Syndication Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Agent” means JPMCB, in its capacity as administrative agent under the ABL
Credit Agreement (or any successor agent thereunder or under any replacement
thereof).

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the
Effective Date, among Lifetime Brands, Inc., as the Borrower, the other
borrowers from time to time party thereto, the other loan parties from time to
time party thereto, the ABL Agent and the lenders from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time and as replaced or refinanced in whole or in part
(whether with the same group of lenders or a different group of lenders) in
accordance with the terms hereof and of the ABL/Term Loan Intercreditor
Agreement.

“ABL Documents” means, collectively, the ABL Credit Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and of
the ABL/Term Loan Intercreditor Agreement.

“ABL Facility” means the asset-based revolving credit facility incurred pursuant
to the terms of the ABL Credit Agreement.

“ABL Obligations” means the Indebtedness and other obligations of the Borrower
and its Subsidiaries under the ABL Documents.

“ABL Priority Collateral” has the meaning assigned thereto in the ABL/Term Loan
Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the ABL Agent and the other
secured parties for which it acts.

“ABL/Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the Effective Date, by and among the Administrative Agent, as Term Loan
Representative, the ABL Agent, as ABL Representative, and each of the Loan
Parties party thereto.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning given to such term in Section 2.27(a).

“Account” has the meaning assigned to such term in the Security Agreement.

 

1



--------------------------------------------------------------------------------

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Additional Refinancing Lender” has the meaning set forth in Section 2.28(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
“Adjusted LIBO Rate” shall be deemed to be not less than 1.00% per annum.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent greater
than 65% of the Equity Interests of such Foreign Subsidiary being pledged to
support the Secured Obligations could reasonably be expected to cause a Deemed
Dividend Issue.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning set forth in the preliminary statements hereto.

“All-in Yield” means, with respect to any Loans (or other Indebtedness, if
applicable), the effective yield on such Loans (or other Indebtedness, if
applicable), as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account applicable interest rate
margins, original issue discount (amortized over the shorter of (x) the original
stated life of such Loans (or other Indebtedness, if applicable) and (y) the
four years following the date of incurrence thereof), upfront or similar fees,
interest rate floors or similar devices and fees payable to Lenders (or other
lenders, as applicable) making such Loans (or other Indebtedness, if
applicable); provided that, that “All-in Yield” shall not include arrangement
fees, structuring fees, commitment fees, underwriting fees or other fees payable
to any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Loans (or other Indebtedness, if applicable).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, (i) for purposes of clause
(c) of this

 

2



--------------------------------------------------------------------------------

definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein and (ii) the
“Alternate Base Rate” shall be deemed to be not less than 2.00% per annum. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.15 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above (subject to clause
(ii) of the foregoing proviso) and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Alternate Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Tranche B Term Loans and the denominator of which is the aggregate
outstanding principal amount of the Tranche B Term Loans of all Tranche B Term
Lenders.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary that is an Affected Foreign Subsidiary due to a Deemed Dividend
Issue.

“Applicable Rate” means a rate per annum equal to (i) 3.50% in the case of
Eurodollar Loans and (ii) 2.50% in the case of ABR Loans.

“Approved Account” means an Account subject to an Approved Account Sale.

“Approved Account Sale” has the meaning assigned to such term in
Section 6.05(j).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger Fee Letter” means the Term Loan Arranger Fee Letter, dated
December 22, 2017, by and among the Borrower, Golub Capital LLC and JPMCB.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, at any time, with respect to any Approved
Account Sale, the principal amount of Indebtedness which would be outstanding at
such time pursuant to such Approved Account Sale if the sale of the related
Approved Accounts thereunder were instead structured as a financing.

“Auction” shall mean an auction pursuant to which a Purchasing Borrower Party
offers to purchase Term Loans pursuant to the Auction Procedures.

 

3



--------------------------------------------------------------------------------

“Auction Manager” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Auction; provided that, the Borrower shall not designate the Administrative
Agent as the Auction Manager without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Manager).

“Auction Procedures” shall mean the procedures set forth in Exhibit H-1.

“Auction Purchase Offer” shall mean an offer by a Purchasing Borrower Party to
purchase Term Loans pursuant to an auction process conducted in accordance with
the Auction Procedures and otherwise in accordance with Section 9.04(e).

“Available Amount” means, on any date of determination (the “Available Amount
Reference Date”), an amount (which shall not be less than zero) equal to
(without duplication):

(a)    $15,000,000; plus

(b)    the Cumulative Retained Excess Cash Flow Amount as of the Available
Amount Reference Time; plus

(c)    to the extent not otherwise included, the aggregate amount of cash
Returns to the Borrower or any Subsidiary in respect of investments made
pursuant to Section 6.04(aa) during the period from and including the Business
Day immediately following the Effective Date through and including the Available
Amount Reference Date; plus

(d)    the aggregate amount of Retained Declined Proceeds retained by the
Borrower during the period from the Business Day immediately following the
Effective Date through and including the Available Amount Reference Date; minus

(e)    the sum of (i) the aggregate amount of investments made using the
Available Amount pursuant to Section 6.04(aa), (ii) the aggregate amount of
Restricted Payments made using the Available Amount pursuant to clause (e)(B) of
Section 6.08, and (iii) the aggregate amount of payments made of or in respect
of Subordinated Indebtedness made using the Available Amount pursuant to
Section 6.12(a)(v), in each case, during the period from and including the
Business Day immediately following the Effective Date through and including the
Available Amount Reference Date (without taking account of the intended usage of
the Available Amount on such Available Amount Reference Date for which such
determination is being made).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any lender under the ABL Facility or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without

 

4



--------------------------------------------------------------------------------

limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts, cash pooling
services, and interstate depository network services).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or any other
jurisdiction or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Billing Statement” has the meaning assigned to such term in Section 2.19(f).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Lifetime Brands, Inc., a Delaware corporation.

“Borrowing” means a Term Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Effective Date, (ii) nominated or appointed by the board of
directors of the Borrower or (iii) approved by the board of directors of the
Borrower as director candidates prior to their election; (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group; or (d) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty (including any rules or regulations issued under or
implementing any existing law), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) compliance by any Lender (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, rule, requirement, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender); provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Tranche B Term Loan Commitments, commitments in respect of
Incremental Term Loans, or Refinancing Term Loan Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Tranche B Term Loans, Incremental Term Loans, Other Tranche B Term Loans or
Refinancing Term Loans of a given Refinancing Series.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that in no case shall the “Collateral” include any Excluded Assets.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commitment” means a Term Loan Commitment, commitments in respect of Incremental
Term Facilities, or a Refinancing Term Loan Commitment, as the context may
require.

“Commitment Letter” means the Commitment Letter, dated December 22, 2017, by and
among the Borrower, Golub Capital LLC and JPMCB.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of the last day of the most recent Test Period,
determined on a pro forma basis.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis.

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate principal amount of all Indebtedness of the
Borrower or any of its Subsidiaries at such date that is secured by Liens on any
assets or property of the Borrower or any of its Subsidiaries, determined on a
consolidated basis.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries on such date, but excluding, without duplication,
(1) the current portion of any Funded Debt, (2) all Indebtedness consisting of
loans and obligations under letters of credit under the ABL Credit Agreement, to
the extent otherwise included therein, (3) the current portion of interest and
(4) the current portion of current and deferred income taxes. Notwithstanding
the foregoing, increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes as a result of (x) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (y) the effects of purchase accounting.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator pursuant to Section 38 or 47 of the United Kingdom Pensions Act 2004.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

7



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent or any Lender.

“Cumulative Retained Excess Cash Flow Amount” means, as of any date, an amount
not less than zero in the aggregate for any Excess Cash Flow Period, determined
on a cumulative basis equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for all Excess Cash Flow Periods ending after the
Effective Date and prior to such date.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to the Borrower or such parent Domestic
Subsidiary, in each case as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
funding a loan under this Agreement (specifically identified and including the
particular Default, if any) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)     matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

(b)     is or becomes convertible into or exchangeable for, either mandatorily
or at the option of the holder thereof, Indebtedness or Equity Interests (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

 

8



--------------------------------------------------------------------------------

(c)     is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is ninety one (91) days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the Effective Date, the
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale” or a “change of
control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after the Final Release Conditions are satisfied and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Lenders” means (a) entities that have been specifically identified
by the Borrower to the Administrative Agent in writing prior to December 22,
2017, or after December 22, 2017 and prior to the Effective Date with the
reasonable consent of the Administrative Agent, (b) entities that are reasonably
determined by the Borrower to be competitors of the Borrower or its subsidiaries
(including Taylor Precision and its subsidiaries) and which are specifically
identified in a written supplement to the list of “Disqualified Lenders”, which
supplement shall become effective three (3) Business Days after delivery thereof
to the Administrative Agent and the Lenders in accordance with Section 9.01 and
(c) in the case of the foregoing clauses (a) and (b), any of such entities’
Affiliates to the extent such Affiliates (x)(i) are clearly identifiable as
Affiliates of such entities based solely on the similarity of such Affiliates’
and such entities’ names and (ii) are not affiliates that are primarily engaged
in, or that advise funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which such Disqualified Lender does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity (such affiliates, “Bona Fide Debt Funds”) or (y)(i) upon reasonable
notice to the Administrative Agent after the Effective Date, are identified as
Affiliates in writing after the Effective Date in a written supplement to the
list of “Disqualified Lenders”, which supplement shall become effective three
(3) Business Days after delivery to the Administrative Agent and the Lenders,
but which shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans and
(ii) are not Bona Fide Debt Funds. It is understood and agreed that (i) any
supplement to the list of Persons that are Disqualified Lenders contemplated by
the foregoing clause (b) or (c) shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans (but solely with respect to such Loans), (ii) the Administrative Agent
shall have no responsibility or liability to determine or monitor whether any
Lender or potential Lender is a Disqualified Lender, (iii) the Borrower’s
failure to deliver such list (or supplement thereto) in accordance with
Section 9.01 shall render such list (or supplement) not received and not
effective and (iv) “Disqualified Lender” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Lender” by written
notice delivered to the Administrative Agent from time to time in accordance
with Section 9.01.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

9



--------------------------------------------------------------------------------

“DQ List” has the meaning assigned to such term in Section 9.04(d)(iv).

“Earn Out Obligations” means and includes any cash earn out obligations,
performance payments or similar obligations of the Borrower or any of its
Subsidiaries to any sellers arising out of or in connection with any acquisition
permitted hereunder, including any Permitted Acquisition and the Taylor
Precision Acquisition, but excluding any working capital adjustments or payments
for services or licenses provided by such sellers.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of: (i) Interest Expense for such period, (ii) income tax
expense for such period (net of tax refunds), (iii) all amounts attributable to
depreciation and amortization expense for such period (including amortization of
goodwill and other intangible assets and amortization or write off of assets
comprised of debt discount or deferred financing costs), (iv) any non-cash
charges for such period (excluding any non-cash charge in respect of an item
that was included in Net Income in a prior period), including purchase
accounting adjustments and non-cash compensation expense, or other non-cash
expenses or charges arising from the granting of restricted stock, stock
options, stock appreciation rights or similar equity arrangements, (v) any
reasonable advisory and other professional services fees, transaction fees and
related expenses paid in connection with the following transactions to the
extent not prohibited hereunder: acquisitions (including the Taylor Precision
Acquisition), investments, dispositions, equity issuances, or financings
(including factoring activity), in each case whether or not consummated,
(vi) extraordinary, unusual or non-recurring charges incurred during such
period, including restructuring charges and integration charges; provided that,
the aggregate amount added to EBITDA for any period pursuant to this clause
(a)(vi), when combined with the aggregate amount added to EBITDA in respect of
such period pursuant to clause (a)(x), shall not exceed 10% of the EBITDA for
such period (calculated without giving effect to clauses (a)(x) and (a)(xi) and
this clause (a)(vi)), (vii) any extraordinary losses from sales, exchanges and
other dispositions of property not in the ordinary course of business,
(viii) Earn Out Obligation expense, (ix) expenses incurred in connection with
extraordinary casualty events to the extent such expenses are covered by
insurance and actually reimbursed in cash, (x) severance costs, relocation
costs, consolidation and closing costs, integration and facilities opening
costs, transition costs, restructuring costs or costs, fees and expenses arising
from discontinued operations (other than costs, fees and expenses to the extent
constituting losses arising from operation of such discontinued operations);
provided that, the aggregate amount added to EBITDA for any period pursuant to
this clause (a)(x), when combined with the aggregate amount added to EBITDA in
respect of such period pursuant to clause (a)(vi), shall not exceed 10% of the
EBITDA for such period (calculated without giving effect to clauses (a)(vi) and
(a)(xi) and this clause (a)(x)), (xi) the amount of “run-rate” cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or expected to be taken during such period (calculated on a pro
forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided, that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) such cost
savings, operating expense reductions, restructuring charges and expenses and
cost saving synergies are commenced within eighteen (18) months of such actions,
(3) no cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies may be added pursuant to this clause (a)(xi)
to the extent duplicative of any expenses or charges relating thereto that are
either excluded in computing Net Income or included (i.e., added back) in
computing EBITDA for such period, (4) such adjustments may be incremental to
(but not duplicative of) other pro forma adjustments set forth in
Section 1.04(b) and (5) the aggregate amount of cost savings, operating expense
reductions and cost saving synergies added pursuant to this clause (a)(xi) shall
not exceed 15% of EBITDA for such period (calculated without giving effect to
clauses (a)(vi) and (a)(x) and this clause

 

10



--------------------------------------------------------------------------------

(a)(xi)) plus the amount of any such cost savings, operating expense reductions,
restructuring charges and expenses and cost-savings synergies that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X under the Securities Act during such period, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(iv)
taken in a prior period, (ii) extraordinary income or gains, and (iii) Earn Out
Obligation income. For the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period, and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
(in the manner described in Section 1.04(b)) as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this Agreement,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any disposition of property or series of related sales,
transfers, or dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $10,000,000. Notwithstanding
the foregoing, but subject to any adjustment set forth above (and in
Section 1.04(b)) with respect to any transactions occurring after the Effective
Date, for purposes of determining EBITDA for any period that includes any of the
fiscal quarters of the Borrower ended March 31, 2017, June 30, 2017 and
September 30, 2017, EBITDA for such fiscal quarters shall be deemed to be
$11,600,000, $8,100,000 and $26,500,000, respectively.

“ECF Percentage” has the meaning assigned to such term in Section 2.12(d).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or

 

11



--------------------------------------------------------------------------------

extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such Net
Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Subsidiaries
completed during such period);

(iv) an amount equal to the aggregate net non-cash loss on sales, transfers or
other dispositions by the Borrower and its Subsidiaries during such period
(other than sales, transfers or other dispositions in the ordinary course of
business) to the extent deducted in arriving at such Net Income; and

(v) cash receipts in respect of Swap Agreements during such period to the extent
not otherwise included in Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Net Income and cash charges to the extent included in arriving at such
Net Income;

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Capital Expenditures or Acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Subsidiaries (including (A) the principal component of Capital
Lease Obligations and (B) the amount of any scheduled repayment of Term Loans,
but excluding (1) all prepayments of Term Loans and (2) prepayments in respect
of any revolving credit facility, except, in the case of clause (2), to the
extent there is an equivalent permanent reduction in commitments thereunder)

 

13



--------------------------------------------------------------------------------

made during such period, except to the extent financed with the proceeds of an
incurrence or issuance of other Indebtedness of the Borrower or its
Subsidiaries;

(iv) an amount equal to the aggregate net non-cash gain on sales, transfers or
other dispositions by the Borrower and its Subsidiaries during such period
(other than sales, transfers or other dispositions in the ordinary course of
business) to the extent included in arriving at such Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Subsidiaries
completed during such period);

(vi) cash payments by the Borrower and its Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Subsidiaries other than
Indebtedness, to the extent not already deducted from Net Income;

(vii) without duplication of amounts deducted pursuant to clause (ix) below in
prior periods, the amount of investments (including acquisitions) made by the
Borrower and its Subsidiaries (on a consolidated basis) during such period
pursuant to Section 6.04 (other than clauses (a), (b), (c) and (e) of
Section 6.04) except to the extent that such investments were financed with the
proceeds of an incurrence or issuance of Indebtedness of the Borrower or its
Subsidiaries;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
except to the extent that such amounts were financed with the proceeds of an
incurrence or issuance of Indebtedness of the Borrower or its Subsidiaries;

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions to be consummated
or made, plus any restructuring cash expenses, pension payments or tax
contingency payments that have been added to Excess Cash Flow pursuant to clause
(a) above required to be made, in each case during the period of four
(4) consecutive fiscal quarters of the Borrower following the end of such period
except to the extent intended to be financed with the proceeds of an incurrence
or issuance of other Indebtedness of the Borrower or its Subsidiaries; provided
that, to the extent the aggregate amount utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions during such period of four
(4) consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall, shall be added to the calculation of Excess Cash Flow
at the end of such period of four (4) consecutive fiscal quarters;

(x) the amount of Taxes (including penalties and interest) paid in cash or Tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of Tax expense deducted in determining Net Income for
such period;

 

14



--------------------------------------------------------------------------------

(xi) the amount equal to the aggregate amount of any gain attributable to the
Borrower or its Subsidiaries as a result of the redemption of one or more of the
Borrower’s or its Subsidiaries’ corporation owned life insurance policies to the
extent such amounts are held in trust for the payment of employee benefits;

(xii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Net Income; and

(xiii) the aggregate amount of Restricted Payments paid by the Borrower during
such period in reliance on Section 6.08(d), except to the extent that such
Restricted Payments were financed with the proceeds of Indebtedness of the
Borrower or its Subsidiaries.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending on or about December 31, 2019, but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements have been
delivered in accordance with Sections 5.01(a) and 5.01(b) and for which any
prepayments required by Section 2.12(d) (if any) have been made.

“Excluded Assets” means: (i) any fee-owned real property that does not
constitute Material Real Property and all leasehold interests in real property,
(ii) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (iii) assets in respect
of which pledges and security interests are prohibited by applicable U.S. law,
rule or regulation or by agreements with any U.S. governmental authority (other
than to the extent that such prohibition would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC
of any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute Excluded
Assets, (iv) margin stock, (v) assets subject to certificates of title
(including motor vehicles (other than motor vehicles subject to certificates of
title, provided that perfection of security interests in such motor vehicles
shall be limited to the filing of UCC financing statements), aircraft and
aircraft engines), letter of credit rights with a value of less than $2,500,000
(other than to the extent the security interest in such letter of credit right
may be perfected by the filing of UCC financing statements) and commercial tort
claims with a value of less than $2,500,000, (vi) any lease, license, capital
lease obligation or other agreement or any property subject to a purchase money
security interest or similar agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, capital lease
obligation or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Loan Party) (other
than (x) proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition, (y) to the
extent that any such term has been waived or (z) to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law); provided that, immediately upon the ineffectiveness,
lapse or termination of any such term, such assets shall automatically cease to
constitute Excluded Assets, (vii) assets to the extent a security interest in
such assets would result in material adverse tax consequences to the Borrower or
any of its subsidiaries as reasonably determined by the Borrower in consultation
with the Administrative Agent, (viii) Equity Interests in any Excluded
Subsidiary, and (ix) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining such a security interest or
perfection thereof are

 

15



--------------------------------------------------------------------------------

excessive in relation to the benefit to the Lenders of the security to be
afforded thereby. Notwithstanding the foregoing, Excluded Assets shall not
include any proceeds, products, substitutions or replacements of Excluded Assets
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

“Excluded Subsidiary” means any Subsidiary that constitutes (a) a dormant entity
with no material assets, (b) an entity that is actively in the process of being
dissolved and/or (c) an entity that has been formed but does not yet have any
material assets.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a)    income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located;

(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located;

(c)    in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non-U.S. Lender becomes
a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.18(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.18(a); and

(d)    any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of January 13, 2014 by and among the Borrower, the
foreign subsidiary borrowers from time to time party thereto, the other loan
parties from time to time party thereto, the lenders party thereto, JPMCB, as
administrative agent and co-collateral agent, and HSBC Bank USA, National
Association, as co-collateral agent, as amended, restated, supplemented or
otherwise modified prior to the Effective Date.

“Existing Taylor Precision Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of November 6, 2013, by and among Taylor Precision
Products, Inc., the other parties thereto designated as credit parties, the
financial institutions from time to time party thereto as lenders, and General
Electric Capital Corporation, as amended, restated, supplemented or otherwise
modified prior to the Effective Date.

“Existing Taylor Precision Note Purchase Agreement” means the Amended and
Restated Note Purchase and Guaranty Agreement, dated as of November 6, 2013, by
and among Taylor Precision Products, Inc., the other guarantors from time to
time party thereto and the purchasers from time to time party thereto, as
amended, restated, supplemented or otherwise modified prior to the Effective
Date.

“Facility” means (a) the term loan facility evidenced by the Tranche B Term Loan
Commitments and the Tranche B Term Loans or (b) any other credit facility
created hereunder pursuant

 

16



--------------------------------------------------------------------------------

to an Incremental Amendment, a Loan Modification Agreement or a Refinancing
Amendment, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Final Release Conditions” has the meaning assigned to such term in
Section 9.21(c).

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator pursuant to Section 43 of the United Kingdom Pensions Act
2004.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Borrower and/or any Domestic Subsidiary directly owns or Controls more
than 50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“Flood Laws” has the meaning assigned to such term in Article VIII.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funded Debt” means all Indebtedness of the Borrower and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to

 

17



--------------------------------------------------------------------------------

purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Amendment” has the meaning assigned to such term in Section 2.21.

“Incremental Term Facility” means the incurrence by the Borrower of one or more
additional tranches of Loans hereunder or the increase in the amount of the
Loans hereunder in accordance with the terms of Section 2.21 (such Loans, the
“Incremental Term Loans”).

“Incremental Term Loan” has the meaning assigned to such term in the definition
of “Incremental Term Facility”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability;
provided, that the term Indebtedness shall not include endorsements for
collection or deposit in the ordinary course of business. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person

 

18



--------------------------------------------------------------------------------

is not liable therefor. Notwithstanding the foregoing, the term “Indebtedness”
shall not include (i) purchase price adjustments, earnouts, holdbacks or
deferred payments of a similar nature (including deferred compensation
representing consideration or other contingent obligations incurred in
connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP; (ii) current accounts payable
incurred in the ordinary course of business; (iii) obligations in respect of
non-competes and similar agreements; (iv) obligations under any Swap Agreement;
(v) obligations in respect of Banking Services; or (vi) licenses and operating
leases.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Intercreditor Agreement” means (a) in respect of the ABL Facility, the ABL/Term
Loan Intercreditor Agreement, (b) in respect of any other Indebtedness intended
to be secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent, the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Borrower and (c) in respect of
any other Indebtedness intended to be secured by some or all of the Collateral
on a junior priority basis with the Obligations, an intercreditor agreement
reasonably acceptable to the Administrative Agent the terms of which are
consistent with market terms governing security arrangements for the sharing of
Liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such Liens,
as reasonably determined by the Administrative Agent and the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP. For purposes of clarity,
“Interest Expense” shall not include any non-cash “mark-to-market” accounting
adjustments in respect of such Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each calendar quarter and the Maturity Date and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the

 

19



--------------------------------------------------------------------------------

calendar month that is one week or one, two, three or six months thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided, that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“ITA” means the United Kingdom Income Tax Act of 2007.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14(a).

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
as extended in accordance with this Agreement from time to time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.21 or Section 2.28 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate, subject to Section 2.15 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period, the London interbank offered rate
as administered by ICE

 

20



--------------------------------------------------------------------------------

Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent from time to time in its reasonable discretion); provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment by way of security, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Limited Conditionality Acquisition” means any acquisition by the Borrower or
any Subsidiary of all or substantially all of the Equity Interests or assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person (a) that is permitted by this Agreement and
(b) the consummation of which is not conditioned upon the availability of, or on
obtaining, third party financing or in connection with which any fee or expense
would be payable by the Borrower or its Subsidiaries to the seller or target in
the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.

“Limited Conditionality Provision” means that, to the extent any Collateral
(including the grant or perfection of any security interest therein) is not or
cannot be provided on the Effective Date (other than the grant and perfection of
security interests in (x) assets of the Borrower and any other Loan Party with
respect to which a Lien may be perfected solely by the filing of a financing
statement under the UCC or (y) Equity Interests, if any, of Taylor Precision or
any wholly-owned Material Domestic Subsidiary of Taylor Precision with respect
to which a Lien may be perfected by the delivery of certificates representing
such Equity Interests (to the extent required to be pledged hereunder and
received from the Borrower after its use of commercially reasonable efforts to
do so)) after the Borrower’s use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision of such Collateral
(including the grant or perfection of any security interest therein) shall not
constitute a condition precedent to the effectiveness of this Agreement on the
Effective Date or to the initial funding of Loans on the Effective Date and,
notwithstanding any provisions set forth in Section 5.14 to the contrary, such
Collateral shall not be required to be provided (including the grant and
perfection of any security interest therein) until the ninetieth (90th) day
following the Effective Date (or such later date as may be agreed upon by the
Administrative Agent in its reasonable discretion).

“Loan Agreement Refinancing Indebtedness” means Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans or any then-existing Loan Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that:

 

21



--------------------------------------------------------------------------------

(i) such Loan Agreement Refinancing Indebtedness has a maturity no earlier, and,
in the case of Refinancing Term Loans, a Weighted Average Life to Maturity equal
to or greater, than the maturity date or the Weighted Average Life to Maturity,
as applicable, of the Refinanced Debt;

(ii) such Loan Agreement Refinancing Indebtedness shall not have a greater
principal amount than the principal amount of the applicable Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and fees
and expenses associated with the refinancing;

(iii) the terms and conditions of such Loan Agreement Refinancing Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
interest rate margins, premiums, discounts, fees, rate floors and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable (as reasonably determined by the Borrower) to the
lenders or holders providing such Loan Agreement Refinancing Indebtedness, than
those applicable to the Refinanced Debt being refinanced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Loan Agreement Refinancing Indebtedness, it being
understood that to the extent any such covenants (including any financial
maintenance covenant) or other provisions are added for the benefit of any Loan
Agreement Refinancing Indebtedness, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such covenants
(including any financial maintenance covenant) or other provisions are also
added for the benefit of any corresponding existing Facility at the time of such
refinancing) (provided that a certificate of a Financial Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Loan Agreement Refinancing Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Loan Agreement
Refinancing Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees));

(iv) such Loan Agreement Refinancing Debt shall be secured by a pari passu Lien
on the Collateral (and no other property) and no Subsidiary shall be a borrower
or a guarantor under any Loan Agreement Refinancing Debt unless such Subsidiary
is a Loan Party which shall have previously or substantially concurrently
guaranteed or borrowed, as applicable, the Secured Obligations;

(v) any mandatory prepayment requirements, in the case of any Refinancing Term
Loans, may provide that such Refinancing Term Loans may participate in any
mandatory prepayment on a pro rata basis with any Class of existing Term Loans,
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Term Loans; and

(vi) such Refinanced Debt shall be repaid or repurchased, all accrued interest,
fees, premiums (if any) and penalties in connection therewith shall be paid, and
all commitments thereunder terminated, on the date such Loan Agreement
Refinancing Indebtedness is incurred or obtained.

“Loan Documents” means this Agreement, the Intercreditor Agreements, any
promissory notes issued pursuant to Section 2.11(f) of this Agreement, the
Collateral Documents, the Loan Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent, any Lenders or any Secured Parties and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
any Lender or any

 

22



--------------------------------------------------------------------------------

Secured Party in connection with this Agreement or the transactions contemplated
thereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.27.

“Loan Modification Offer” has the meaning given to such term in Section 2.27.

“Loan Parties” means, collectively, the Borrower, the Borrower’s Material
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.

“Loans” means the loans made by the Lenders pursuant to this Agreement.

“Long Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Board.

“Material Acquisition” has the meaning assigned to such term in the definition
of “EBITDA”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Administrative Agent’s Liens (on behalf of itself and the Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Lenders or the Secured
Parties thereunder.

“Material Domestic Subsidiary” means each Material Subsidiary that constitutes a
Domestic Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

23



--------------------------------------------------------------------------------

“Material Real Property” means real property located in the United States with a
book value (as reflected in the financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the financial statements referred to in Section 3.04)) of more than
$5,000,000 that is owned by the Borrower or any Subsidiary that is a Loan Party.

“Material Subsidiary” means each Subsidiary (i) which, for the most recent Test
Period, contributed greater than five percent (5%) of the Borrower’s EBITDA for
such period or (ii) which contributed greater than five percent (5%) of
Consolidated Total Assets as of the last day of the most recent Test Period;
provided that, if at any time the aggregate amount of EBITDA or Consolidated
Total Assets attributable to all Subsidiaries that are not Material Subsidiaries
exceeds ten percent (10%) of EBITDA for any such period or ten percent (10%) of
Consolidated Total Assets as of the last day of any such period, the Borrower
(or, in the event the Borrower has failed to do so within ten days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

“Maturity Date” means (a) with respect to the Tranche B Term Loans, February 28,
2025 (or with respect to a Tranche B Term Lender that has extended the maturity
date of its Tranche B Term Loans pursuant to Section 2.27, the extended maturity
date set forth in the applicable Loan Modification Agreement), (b) with respect
to any Refinancing Term Loans, the final maturity date applicable thereto as
specified in the applicable Refinancing Amendment (or with respect to a Lender
that has extended the maturity date of its Refinancing Term Loans pursuant to
Section 2.27, the extended maturity date set forth in the applicable Loan
Modification Agreement) and (c) with respect to any Incremental Term Loans, the
final maturity date applicable thereto as specified in the applicable
Incremental Amendment (or with respect to any Lender that has extended the
maturity date of its Incremental Term Loan pursuant to Section 2.27, the
extended maturity date set forth in the applicable Loan Modification Agreement).

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Securities Exchange Act of 1934.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto;
provided that, in the event the Mortgage shall be recorded in a jurisdiction
which charges mortgage recording taxes, intangible taxes or documentary taxes or
other similar taxes and/or charges, such Loan Party shall not be required to pay
mortgage recording taxes, intangible taxes or documentary taxes or other similar
taxes and/or charges beyond the amount that would entitle the Administrative
Agent to recover under the applicable Mortgage an amount equal to the fair
market value of the Material Real Property secured thereby.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and, if any building located on the relevant real property is
determined by the Federal Emergency Management Agency to be in a special flood
hazard area, flood insurance (and, if applicable FEMA form acknowledgements of
insurance), opinions of counsel, ALTA surveys, appraisals, environmental
assessments and reports, mortgage tax affidavits and declarations and other
similar information and

 

24



--------------------------------------------------------------------------------

related certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent

 

25



--------------------------------------------------------------------------------

from a Federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Other Tranche B Term Loans” means Tranche B Term Loans that result from a Loan
Modification Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(b).

“Participant Register” has the meaning assigned to such term in Section 9.04(b).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the body corporate called the “Pensions Regulator,”
established pursuant to Part I of the United Kingdom Pensions Act 2004.

“Permitted Acquisition” means any Acquisition by any Loan Party or Subsidiary in
a transaction that satisfies each of the following requirements:

(a)    such Acquisition is not a Hostile Acquisition;

 

26



--------------------------------------------------------------------------------

(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower or any of its Subsidiaries or any
business activities reasonably related or ancillary thereto;

(c)    no Default exists at the time of such Acquisition or would result
therefrom;

(d)    if such Acquisition constitutes a Material Acquisition, the
Administrative Agent shall have received a description of the material terms of
such Acquisition and the audited financial statements (or, if unavailable, such
financial information as may be available to the Borrower or any of its
Affiliates) of such Person or division or line of business of such Person for
its two most recently ended fiscal years and for any fiscal quarters ended
within the fiscal year to-date for which such financial statements are
available;

(e)    if such Acquisition involves a merger, amalgamation or a consolidation
involving the Borrower or any other Loan Party, the Borrower or a Loan Party, as
applicable, shall be the surviving entity in compliance with Section 6.03
(subject to any grace periods specified in Section 5.14); and

(f)    the Borrower shall have delivered to the Administrative Agent final
executed material documentation relating to such Acquisition promptly after
request therefor by the Administrative Agent.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.27, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) any changes in the interest rates with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) any changes in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders, (c) such
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” of loans and/or commitments resulting therefrom and (d) additional
amendments to the terms of this Agreement applicable to the applicable Loans
and/or Commitments of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety, customs and
appeal bonds, performance and return of money bonds and other obligations of a
like nature, in each case in the ordinary course of business;

 

27



--------------------------------------------------------------------------------

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g)    Liens solely on cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Borrower or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a pari passu basis (but without regard to
the control of remedies) to the Liens on the Collateral securing the Secured
Obligations and is not secured by any property or assets of the Borrower or any
of the Subsidiaries other than the Collateral, (b) the Net Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class in
an aggregate principal amount equal to the aggregate amount of such Permitted
First Priority Refinancing Indebtedness (less the aggregate amount of accrued
and unpaid interest with respect to such outstanding Term Loan Borrowings and
any reasonable fees, premium and expenses relating to such refinancing),
(c) that does not mature earlier than the Latest Maturity Date then in effect,
and has a Weighted Average Life to Maturity no shorter than the Class of Term
Loans with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (d) that contains covenants, events of default and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions and, when taken as a whole (other than interest rates, rate floors,
fees and optional prepayment or redemption terms), are no more favorable (as
reasonably determined by the Borrower in good faith) to the lenders or
investors, as the case may be, providing such Permitted First Priority
Refinancing Indebtedness than those set forth in the Loan Documents are with
respect to the Lenders (other than covenants or other provisions applicable only
to periods after the Latest Maturity Date then in effect); provided that a
certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(e) the security agreements relating to which are substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (f) that is not guaranteed by any Persons other than
a Loan Party, (g) any Permitted First Priority Refinancing Indebtedness may
participate in any mandatory prepayment on a pro rata basis with any Class of
existing Term Loans, but may not provide for prepayment requirements that are
more favorable to the holders of such Permitted First Priority Refinancing
Indebtedness than to the Lenders holding such Class of Term Loans and (h) in
respect of which a trustee, collateral agent, security agent or similar Person,
acting on behalf of the holders thereof, shall have become party to an
Intercreditor Agreement. Permitted First Priority Refinancing Indebtedness will
include any Registered Equivalent Notes issued in exchange therefor.

 

28



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender, or by any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

(f)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Borrower or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Secured Obligations and is not secured by any property
or assets of the Borrower or any of the Subsidiaries other than the Collateral,
(b) the Net Proceeds of which, substantially concurrently with the incurrence
thereof, are applied to the repayment or prepayment of then outstanding Term
Loan Borrowings of any Class in an aggregate principal amount equal to the
aggregate amount of such Permitted Second Priority Refinancing Indebtedness
(less the aggregate amount of accrued and unpaid interest with respect to such
outstanding Term Loan Borrowings and any reasonable fees, premium and expenses
relating to such refinancing), (c) that does not mature earlier than the Latest
Maturity Date then in effect, and has a Weighted Average Life to Maturity no
shorter than the Class of Term Loans with the Latest Maturity Date in effect at
the time of incurrence of such Indebtedness, (d) that contains covenants, events
of default and other terms that are customary for similar Indebtedness in light
of then-prevailing market conditions and, when taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or redemption terms),
are no more favorable (as reasonably determined by the Borrower in good faith)
to the lenders or investors, as the case may be, providing such Permitted Second
Priority Refinancing Indebtedness than those set forth in the Loan Documents are
with respect to the Lenders (other than covenants or other provisions applicable
only to periods after the Latest Maturity Date then in effect); provided that a
certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness or

 

29



--------------------------------------------------------------------------------

the modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Borrower of
its reasonable objection during such period together with a reasonable
description of the basis upon which it objects, (e) the security agreements
relating to which are substantially the same as the Collateral Documents (giving
effect to differences between the nature of first and second lien security
agreements, with such other differences as are reasonably satisfactory to the
Administrative Agent), (f) that is not guaranteed by any Persons other than a
Loan Party, (g) that does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, customary asset sale or event of loss mandatory offers to
purchase and customary acceleration rights after an event of default and, for
the avoidance of doubt, rights to convert or exchange in the case of convertible
or exchangeable Indebtedness) prior to the latest maturity date of the
Indebtedness being refinanced and (h) in respect of which a trustee, collateral
agent, security agent or similar Person, acting on behalf of the holders
thereof, shall have become party to an Intercreditor Agreement. Permitted Second
Priority Refinancing Indebtedness will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Surviving Debt” means (i) purchase money Indebtedness, capital leases
and equipment financings of the Borrower and its subsidiaries (including,
without limitation, Taylor Precision and its subsidiaries) that will remain
outstanding following the Effective Date, (ii) intercompany Indebtedness among
the Borrower and its subsidiaries (including, without limitation, Taylor
Precision and its subsidiaries), (iii) any Indebtedness specifically
contemplated by the Taylor Precision Merger Agreement, as in effect on
December 22, 2017, to remain outstanding following the Effective Date and
(iv) other Indebtedness that is permitted to be outstanding following the
Effective Date by the terms hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary pursuant to Section 6.05(g) (other than any ABL Priority Collateral);
provided that, with respect to this clause (a), no proceeds shall constitute Net
Proceeds in any fiscal year unless and until the aggregate amount of all Net
Proceeds in such fiscal year exceeds $5,000,000; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary (other than any ABL Priority Collateral)
with a fair market value immediately prior to such event equal to or greater
than $5,000,000; or

 

30



--------------------------------------------------------------------------------

(c) the incurrence by the Borrower or any Domestic Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasing Borrower Party” has the meaning assigned to such term in
Section 9.04(e).

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Qualifying Lender” means:

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

  (a)

a Lender:

 

  (1)

which is a bank (as defined for the purpose of Section 879 of the ITA) making an
advance under a Loan Document; or

 

  (2)

in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of Section 879 of the ITA) at the time that that
advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (b)

a Lender which is:

 

  (1)

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  (2)

a partnership each member of which is:

 

  (x)

a company so resident in the United Kingdom; or

 

  (y)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of Section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

 

  (3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into

 

31



--------------------------------------------------------------------------------

 

account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by Section 19 of the Corporation Tax Act
2009); or

 

  (c)

a Treaty Lender; or

(ii) a building society (as defined for the purpose of Section 880 of the ITA)
making an advance under a Loan Document.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of any Refinancing
Term Loans incurred pursuant thereto, in accordance with Section 2.28.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the original principal amount (or accreted value, if
applicable) of such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of such Original Indebtedness except
by an amount no greater than accrued and unpaid interest with respect to such
Original Indebtedness and any reasonable fees, premium and expenses relating to
such extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to (i) if such Refinancing
Indebtedness is secured on a pari passu basis with the Term Loans, the maturity
of such Original Indebtedness or (ii) otherwise, the date that is ninety one
(91) days after the Latest Maturity Date in effect on the date of such
extension, renewal or refinancing; (d) the Weighted Average Life to Maturity of
such Refinancing Indebtedness shall be longer than the Weighted Average Life to
Maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing; (e) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of any Subsidiary,
in each case that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become pursuant to the terms of
the Original Indebtedness) an obligor in respect of such Original Indebtedness,
and shall not constitute an obligation of the Borrower if the Borrower shall not
have been an obligor in respect of such Original Indebtedness, and, in each
case, shall constitute an obligation of such Subsidiary or of the Borrower only
to the extent of their obligations in respect of such Original Indebtedness;
(f) if such Original Indebtedness shall have been subordinated to the Secured
Obligations, such Refinancing Indebtedness shall also be subordinated to the
Secured Obligations on terms not less favorable in any material respect to the
Lenders; (g) in the case of any Refinancing Indebtedness that is secured by the
Collateral on a pari passu basis with the Term Loans, any mandatory prepayment
requirements with respect thereto may provide that such Refinancing Indebtedness
may participate in any mandatory prepayment on a pro rata basis with any
Class of existing Term Loans, but may not provide for prepayment requirements
that are more favorable to the Lenders holding such Refinancing Indebtedness
than to the Lenders holding such Class of Term Loans, (h) if secured by the

 

32



--------------------------------------------------------------------------------

Collateral on a junior lien basis or if unsecured, such Refinancing Indebtedness
does not provide for any amortization, mandatory prepayment, redemption or
repurchase (other than upon a change of control, fundamental change, customary
asset sale or event of loss mandatory offers to purchase and customary
acceleration rights after an event of default and, for the avoidance of doubt,
rights to convert or exchange in the case of convertible or exchangeable
Indebtedness) prior to the latest maturity date of the Indebtedness being
refinanced, (i) such Refinancing Indebtedness does not contain covenants, events
of default and other terms customary for similar Indebtedness in light of
then-prevailing market conditions that, when taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or redemption terms),
are more favorable (as reasonably determined by the Borrower in good faith) to
the lenders, holders or investors, as the case may be, providing such
Refinancing Indebtedness than those applicable to the relevant Original
Indebtedness (provided that a certificate of a Financial Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Refinancing Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Refinancing
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirement of this clause (i) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (j) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Secured Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent (and, if such Original
Indebtedness is subject to an Intercreditor Agreement, such Refinancing
Indebtedness shall, if secured, be subject to an Intercreditor Agreement).

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term Loan
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term Loan
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In-Yield and
amortization schedule.

“Refinancing Term Loan Commitments” means commitments of Term Lenders to make
Refinancing Term Loans pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 9.04.

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.

 

33



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Repricing Transaction” means (a) any voluntary prepayment or repayment of all
or any portion of the Tranche B Term Loans using proceeds of, or conversion of
all or any portion of the Tranche B Term Loans into, any new or replacement
Indebtedness consisting of secured term loans incurred by the Borrower or any of
its Subsidiaries for which the All-In Yield on the date of such prepayment or
repayment or conversion is lower than the All-In Yield applicable to the Tranche
B Term Loans subject to such event (as such comparative yields are reasonably
determined by the Administrative Agent); provided that, in no event shall any
prepayment or repayment of the Tranche B Term Loans in connection with a Change
in Control constitute a Repricing Transaction and (b) any amendment,
modification or waiver to this Agreement which reduces the All-In Yield
applicable to the Tranche B Term Loans. Any determination by the Administrative
Agent with respect to whether a Repricing Transaction shall have occurred shall
be conclusive and binding on all Tranche B Term Lenders.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.26, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, general
counsel, a Financial Officer, or a member of the senior management team of the
Borrower or any other Person designated by any such Person in writing to the
Administrative Agent and reasonably acceptable to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.12(f).

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

 

34



--------------------------------------------------------------------------------

“Return” means, with respect to any investment, any dividend, distribution,
repayment of principal, income, profit (from a disposition or otherwise) and any
other amount received or realized in respect thereof in each case that
represents a return of capital.

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (a) an amount equal to (i) Consolidated Total Secured Indebtedness, as of the
last day of the Test Period ending on or prior to such date of determination
minus (ii) the aggregate amount of unrestricted and unencumbered cash and
Permitted Investments included in the consolidated balance sheet of the Borrower
and its subsidiaries as of such date, which aggregate amount shall be determined
without giving pro forma effect to the proceeds of Indebtedness incurred on such
date to (b) EBITDA of the Borrower and its Subsidiaries for such Test Period.

“Secured Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred on any
instruments at any time evidencing any thereof.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (d) the successors and assigns of each of the
foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative

 

35



--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, as the same may be amended,
restated or otherwise modified from time to time.

“Senior Indebtedness” means, at any time, the aggregate principal amount of all
Indebtedness (other than Subordinated Indebtedness) of the Borrower and its
Subsidiaries at such time, determined on a consolidated basis in accordance with
GAAP.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a), 3.01(c), 3.02, 3.03(b) (solely with respect to no violation
of the charter, by-laws or other organizational documents of the Borrower or any
other Loan Party), 3.08, 3.13(a), 3.17, 3.18 (subject to the Limited
Conditionality Provision) and 3.21 of this Agreement

“Specified Transaction” means any (a) asset disposition, (b) asset acquisition,
(c) Investment, (d) Restricted Payment or (e) incurrence, repayment, repurchase
or redemption of Indebtedness, in each case, with respect to which the terms of
the Loan Documents permitting such transaction require pro forma compliance with
a test or covenant hereunder or require such test or covenant to be calculated
on a pro forma basis or to be given pro forma effect.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

 

36



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means Golub Capital LLC, in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Taylor Precision” means Taylor Holdco, LLC, a Delaware limited liability
company.

“Taylor Precision Acquisition” means the acquisition of all of the outstanding
Equity Interests of Taylor Precision by the Borrower pursuant to the Taylor
Precision Merger Agreement.

“Taylor Precision Merger Agreement” means the Agreement and Plan of Merger,
dated as of December 22, 2017, by and among the Borrower, as buyer, TPP
Acquisition I Corp., as merger sub, TPP Acquisition II LLC, as buyer survivor
LLC, Taylor Precision, as the company, Taylor Parent, LLC, as seller, and,
solely for purposes of certain provisions thereof, CP Taylor GP, LLC.

“Taylor Precision Merger Agreement Representations” means such of the
representations made by or on behalf of Taylor Precision in the Taylor Precision
Merger Agreement as are material to the interests of the Lenders, but only to
the extent that the accuracy of any such representation is a condition to the
Borrower’s (or any of its affiliates’) obligations to close the Taylor Precision
Acquisition under the Taylor Precision Merger Agreement or the Borrower (or any
of its affiliates) has the right to terminate the Borrower’s (or any of its
affiliates’) obligations under the Taylor Precision Merger Agreement or decline
to consummate the Taylor Precision Acquisition as a result of a breach of such
representations in the Taylor Precision Merger Agreement.

“Term Lender” means, at any time, each Lender having a Term Loan Commitment or
that holds Term Loans.

“Term Loan Commitment” means, collectively, the Tranche B Term Loan Commitments,
the Other Term Loan Commitments, any commitments in respect of Incremental Term
Loans or any Refinancing Term Loan Commitments, as the context may require.

“Term Loan Priority Collateral” has the meaning assigned thereto in the ABL/Term
Loan Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the Administrative Agent and the
other Secured Parties.

“Term Loans” means, collectively, the Tranche B Term Loans, the Incremental Term
Loans or Refinancing Term Loans, as the context may require.

“Test Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Borrower for which financial statements have been required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), as applicable

 

37



--------------------------------------------------------------------------------

(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or 5.01(b), the most recent financial
statements referred to in Section 3.04(a)).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) an amount equal to Consolidated Total Indebtedness, as of the last day of
the Test Period on or prior to such date of determination, to (b) EBITDA of the
Borrower and its Subsidiaries for such Test Period.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) an amount equal to (i) Consolidated Total Indebtedness, as of the last day
of the Test Period ending on or prior to such date of determination minus
(ii) the aggregate amount of unrestricted and unencumbered cash and Permitted
Investments included in the consolidated balance sheet of the Borrower and its
subsidiaries as of such date, which aggregate amount shall be determined without
giving pro forma effect to the proceeds of Indebtedness incurred on such date to
(b) EBITDA of the Borrower and its Subsidiaries for such Test Period.

“Tranche B Term Lender” means, at any time, each Lender having a Tranche B Term
Loan Commitment or that holds Tranche B Term Loans.

“Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender, the
aggregate commitment of such Tranche B Term Lender to make Tranche B Term Loans
as set forth on Schedule 2.01 or in the most recent Assignment and Assumption or
other documentation contemplated hereby executed by such Tranche B Term Lender
and (b) as to all Tranche B Term Lenders, the aggregate commitment of all
Tranche B Term Lenders to make Tranche B Term Loans, which aggregate commitment
shall be $275,000,000 on the Effective Date. After advancing the Tranche B Term
Loans, each reference to a Tranche B Term Lender’s Tranche B Term Loan
Commitment shall refer to that Tranche B Term Lender’s Applicable Percentage of
the Tranche B Term Loans.

“Tranche B Term Loans” means the term loans made by the Tranche B Term Lenders
to the Borrower pursuant to Section 2.01.

“Transaction Costs” means any fees or expenses incurred or paid by the Borrower
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of this Agreement, the borrowing of Loans, the use of the
proceeds thereof and the granting of Liens by the Loan Parties under the Loan
Documents, (b) the execution, delivery and performance by the Loan Parties of
the ABL Documents to which they are a party, the borrowing of loans thereunder,
the use of the proceeds thereof and the granting of Liens by the Loan Parties
under the ABL Documents, (c) the consummation of the Taylor Precision
Acquisition and the other transactions contemplated by the Taylor Precision
Merger Agreement, (d) the termination and cancellation of the Existing Credit
Agreement and the repayment of Indebtedness thereunder, (e) the refinancing of
certain Indebtedness of Taylor Precision and its subsidiaries on the Effective
Date, including the termination and cancellation of the Existing Taylor
Precision Credit Agreement and the Existing Taylor Precision Note Purchase
Agreement and the repayment of Indebtedness thereunder, (f) the consummation of
any other transactions in connection with the foregoing and (g) the payment of
the fees and expenses incurred in connection with any of the foregoing.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of a Treaty; and

 

38



--------------------------------------------------------------------------------

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation (including any
guarantee and any indemnity obligations under the Loan Documents that are not
then due and payable or for which any claims that would give rise thereto are
not then pending) that is contingent in nature at such time; or (ii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall

 

39



--------------------------------------------------------------------------------

be construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations; Limited
Conditionality Acquisition.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (x) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) any obligations relating to a lease that was accounted
for as an operating lease as of the Effective Date and any similar lease entered
into after the Effective Date shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such acquisition, disposition, issuance,
incurrence or assumption of Indebtedness or other transaction is permitted to be
consummated hereunder)

 

40



--------------------------------------------------------------------------------

immediately after giving effect to such acquisition, disposition, issuance,
incurrence or assumption of Indebtedness or other transaction consummated since
the first day of the period for which such pro forma computation is being made
and on or prior to the date of such computation, as if such transaction had
occurred on the first day of the most recent Test Period, and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings, except as set forth in the definition of “EBITDA”) and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period for which such
pro forma computation is being made (taking into account any Swap Agreement
applicable to such Indebtedness).

(c) Notwithstanding anything in this Agreement or any Loan Document to the
contrary (but subject to the terms and conditions set forth in Section 2.21(a)),
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom) in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Conditionality
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant shall, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Conditionality Acquisition, an “LCA Election”), be deemed to be the date
the Limited Conditionality Acquisition Agreement is entered into (the “LCA Test
Date”) and if, after such ratios and other provisions are measured on a pro
forma basis after giving effect to such Limited Conditionality Acquisition and
the other Specified Transactions to be entered into in connection therewith
(including any incurrence of Indebtedness) as if they occurred at the beginning
of the four (4) consecutive fiscal quarter period being used to calculate such
financial ratio ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in EBITDA of the
Borrower) at or prior to the consummation of the relevant Limited Conditionality
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Conditionality Acquisition is permitted hereunder and
(y) such ratios and other provisions shall not be tested at the time of
consummation of such Limited Conditionality Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited
Conditionality Acquisition, then in connection with any subsequent calculation
of any ratio or basket availability with respect to any other Specified
Transaction on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Conditionality Acquisition is consummated or
the date that the definitive agreement for such Limited Conditionality
Acquisition is terminated or expires without consummation of such Limited
Conditionality Acquisition, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Conditionality Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and, subject to Section 8.09(b), to exercise, any payment blockage or
other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the

 

41



--------------------------------------------------------------------------------

foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Administrative Agent and the
Lenders may have and, subject to Section 8.09(b), may exercise, any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender with a Tranche B Term Loan Commitment (severally and not jointly)
agrees to make a Tranche B Term Loan to the Borrower in Dollars on the Effective
Date, in an amount equal to such Lender’s Tranche B Term Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent. Additional Classes of Commitments may be established from time to time
pursuant to Section 2.21 or 2.28, and the Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth, therein.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. Subject to Section 2.15, the Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.03 and 2.09.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that, the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.    The Tranche B Term
Loans shall amortize as set forth in Section 2.11. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate to the same
extent as to such Lender; provided that, no such Affiliate shall be entitled to
receive any greater payment under any such Section than its affiliated Lender
would have been entitled to receive); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

SECTION 2.03. Procedure for Borrowings.

(a) The Borrower shall give the Administrative Agent irrevocable notice of any
Borrowing either in writing (delivered by hand or facsimile) in a form approved
by the Administrative Agent and signed by the Borrower or by telephone or
through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent, not later than (a) in the case of a Eurodollar
Borrowing, 10:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, 10:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower; provided, however, that notwithstanding anything to the contrary
in this Agreement, any notice of Borrowing made prior to the Effective Date
shall be conditioned upon the effectiveness of the Taylor Precision Acquisition,
and may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the Effective Date) if such condition is not satisfied.

 

42



--------------------------------------------------------------------------------

(b) Not later than 1:00 p.m., New York City time, on the date of any Borrowing
each Lender shall make available to the Administrative Agent an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender. The Administrative Agent shall credit an account of the Borrower
designated by the Borrower in the Borrowing Request with the aggregate of the
amounts made available to the Administrative Agent by the Lenders in immediately
available funds.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. [Intentionally Omitted].

SECTION 2.06. [Intentionally Omitted].

SECTION 2.07. [Intentionally Omitted].

SECTION 2.08. [Intentionally Omitted].

SECTION 2.09. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any contrary provision herein, the
Borrower shall not be entitled to elect to convert or continue any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable to the Facility under which such Borrowing was made.

(c) Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

43



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

(f) Notwithstanding anything to the contrary in this Agreement, all Borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Borrowing shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no more
than ten (10) Eurodollar Borrowings shall be outstanding at any one time.

SECTION 2.10. Termination of Commitments. Unless previously terminated, the
Tranche B Term Loan Commitments shall terminate on the Effective Date (upon
funding of the Tranche B Term Loans).

SECTION 2.11. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower shall repay the Tranche B Term Loans as follows:

(i) on the last day of each March, June, September and December, commencing on
June 30, 2018, an aggregate principal amount equal to 0.25% multiplied by the
aggregate principal amount of all Tranche B Term Loans outstanding on the
Effective Date (which payments shall be adjusted from time to time pursuant to
Section 2.12(a) and Section 2.12(f)).

(ii) on the Maturity Date applicable to the Tranche B Term Loans, the aggregate
principal amount of all Tranche B Term Loans outstanding on such date.

The Borrower shall repay Incremental Term Loans and Refinancing Term Loans in
such amounts and on such date or dates as shall be specified therefor in the
Incremental Amendment or Refinancing Amendment, as applicable, establishing such
Term Loans (as such amount shall be adjusted pursuant to Section 2.12(a) or
2.12(e) or pursuant to such Incremental Amendment or Refinancing Amendment, as
applicable).

 

44



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Secured Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if any promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.12. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the provisions set forth in
this Section 2.12(a). The Borrower shall notify the Administrative Agent by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., New York City time, (A) in the case of
prepayment of a Eurodollar Borrowing, three (3) Business Days before the date of
prepayment or (B) in the case of prepayment of an ABR Borrowing, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, a notice of
prepayment of Term Loans pursuant to this Section 2.12(a) may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice of prepayment may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each voluntary
prepayment of a Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing in such order of application as directed by the
Borrower, and each mandatory prepayment of a Term Loan Borrowing shall be
applied in accordance with Section 2.12(e). Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.14, (ii) if applicable,
break funding payments pursuant to Section 2.17 and (iii) premium payments to
the extent required by Section 2.12(b).

(b) In the event that, on or prior to the six-month anniversary of the Effective
Date, the Borrower (i) prepays, repays, refinances, substitutes or replaces the
Tranche B Term Loans in connection with a Repricing Transaction or (ii) effects
any amendment, amendment and restatement, other

 

45



--------------------------------------------------------------------------------

modification or waiver of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the Tranche B Term Lenders, (x) in the case of clause (i), a premium of
1.00% of the aggregate principal amount of such Tranche B Term Loans so prepaid,
refinanced, substituted or replaced and (y) in the case of clause (ii), a
premium equal to 1.00% of the aggregate principal amount of such Tranche B Term
Loans outstanding immediately prior to such amendment, amendment and
restatement, other modification or waiver that are subject to an effective
pricing reduction. If, on or prior to the six-month anniversary of the Effective
Date, any Tranche B Term Lender that is a Non-Consenting Lender is replaced
pursuant to Section 9.02(d) in connection with any amendment, amendment and
restatement, other modification or waiver of this Agreement resulting in a
Repricing Transaction, such Tranche B Term Lender (and not any Person who
replaces such Tranche B Term Lender pursuant to Section 9.02(d)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the premiums described in the preceding sentence. Such amounts shall be due
and payable on the date of effectiveness of such Repricing Transaction.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Domestic Subsidiaries in respect of any
Prepayment Event, the Borrower shall, within five (5) Business Days after such
Net Proceeds are received, prepay the Term Loans as set forth in Section 2.12(f)
below in an aggregate amount equal to 100% of such Net Proceeds; provided that,
in the case of any event described in clause (a) or (b) of the definition of the
term “Prepayment Event”, if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Borrower or
its relevant Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 365 days after receipt of
such Net Proceeds, to reinvest in assets used or useful in the business of the
Borrower and/or its Subsidiaries, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate; provided
further that to the extent of any such Net Proceeds therefrom that have not been
so applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Borrower or one or
more Subsidiaries shall have entered into an agreement with an unaffiliated
third party to acquire such assets with such Net Proceeds), a prepayment shall
be required in an amount equal to such Net Proceeds that have not been so
applied.

(d) The Borrower shall prepay the Term Loans on the date that is ten (10) days
(or such longer period as the Administrative Agent may agree to in its
reasonable discretion) after the earlier of (i) the date on which Borrower’s
annual audited financial statements for the immediately preceding fiscal year
are delivered pursuant to Section 5.01(a) or (ii) the date on which such annual
audited financial statements were required to be delivered pursuant to
Section 5.01(a), in an amount equal to (A) the ECF Percentage of the Borrower’s
Excess Cash Flow for such immediately preceding fiscal year (with the first such
determination of Excess Cash Flow to be based on audited financial statements
delivered (or required to be delivered) for the fiscal year ending December 31,
2019) minus (B) the sum of all voluntary prepayments of Term Loans (other than
prepayments made with proceeds of other Indebtedness) and amounts actually paid
for Term Loans assigned to the Borrower or any of its Subsidiaries pursuant to
Section 9.04(e) made during such fiscal year or after year-end and prior to when
such Excess Cash Flow prepayment is due (and in each case not deducted in
determining any payment required to be made pursuant to this Section 2.12(d) in
any prior fiscal year) to the extent such prepayments are funded with internally
generated cash and excluding any such prepayment that reduced Excess Cash Flow.
As used herein, “ECF Percentage” means (x) fifty percent (50%) if the Total Net
Leverage Ratio as of the last day of such period was greater than 3.00 to 1.00,
(y) twenty five percent (25%) if the Total Net Leverage Ratio as of the last day
of such period was less than or equal to 3.00 to 1.00 but greater than 2.25 to
1.00 and (z) zero percent (0%) if the Total Net Leverage Ratio as of the last
day of such period was less than or equal to 2.25 to 1.00. Each Excess Cash Flow
prepayment shall be accompanied by a certificate signed by a Financial Officer
certifying the manner in which Excess Cash

 

46



--------------------------------------------------------------------------------

Flow and the resulting prepayment were calculated, which certificate shall be in
form and substance reasonably satisfactory to Administrative Agent.

(e) In the event of any mandatory prepayment of Term Loans made at a time when
Term Loans of more than one Class are outstanding, the aggregate amount of such
prepayment shall be allocated among all Classes of Term Loans pro rata based on
the aggregate principal amounts of outstanding Borrowings of each Class;
provided that, the amounts so allocable to any Class of Term Loans may be
applied pro rata to other Term Loan Borrowings if so provided in the related
Incremental Amendment or Refinancing Amendment establishing such additional
Classes of Term Loans. All mandatory prepayment amounts pursuant to
Sections 2.12(c) and 2.12(d) that are allocable to the Tranche B Term Loans
shall be applied, first, to the installments of the Tranche B Term Loans in
direct order of maturity for the next eight (8) scheduled payments pursuant to
Section 2.11(a) and, second, to the remaining scheduled installments of the
Tranche B Term Loans pursuant to Section 2.11(a) on a pro rata basis.

(f) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.12(c) or Section 2.12(d) at least five (5) Business Days prior to 1:00
p.m., New York City time, on the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Term Lender of the contents of the Borrower’s prepayment
notice and of such Term Lender’s Applicable Percentage of the prepayment. Each
Term Lender may reject all or a portion of its Applicable Percentage of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 2.12(c) or Section 2.12(d) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m., New York City time, three
(3) Business Days after the date of such Term Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Term Lender shall specify the principal amount of the mandatory prepayment
of Term Loans to be rejected by such Term Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower (“Retained Declined Proceeds”).

SECTION 2.13. Fees.

(a)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(b)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.

SECTION 2.14. Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

47



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.15. Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.15(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.15(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has,
after the Effective Date, made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall

 

48



--------------------------------------------------------------------------------

endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.15(b) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this
Section 2.15(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by such Person hereunder, whether of principal,
interest or otherwise, then the Borrower will pay to such Person such additional
amount or amounts as will compensate such Person for such additional costs
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of, or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower

 

49



--------------------------------------------------------------------------------

shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.12), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.20, then, in any such event,
subject to Section 10.14, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.18. Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
unless required by applicable law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of deducted or withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that, net
of such deduction or withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse the
Administrative Agent for the payment of any Other Taxes.

 

50



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. Subject to Section 10.14, the Borrower
shall indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.18(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.18(d) shall be paid within ten
(10) days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.18(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.18(e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.18(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or

 

51



--------------------------------------------------------------------------------

inaccuracy) notify the Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender with respect
to the Borrower shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN/W-8BEN-E establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form
W-8BEN/W-8BEN-E and (2) a tax certificate substantially in the form of Exhibit
G-1 to the effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(d) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit G-2 on behalf
of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

52



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.18(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.18, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, shall repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.19. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois 60603 and except that payments pursuant to
Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.12) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such proceeds shall be applied,

 

53



--------------------------------------------------------------------------------

subject to the terms of the ABL/Term Loan Intercreditor Agreement, ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrower, second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower, third, to
pay interest then due and payable on the Loans ratably and fourth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrower. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.17. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender of the same Class, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of such Class to the extent necessary so that the
benefit of all such payments shall be shared by such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(excluding assignments to or purchases by a Purchasing Borrower Party in
accordance with Section 9.04(e)) (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.08(b), 2.19(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control

 

54



--------------------------------------------------------------------------------

as cash collateral for, and application to, any future funding obligations of
such Lender under such Sections; in the case of each of (i) and (ii) above, in
any order as determined by the Administrative Agent in its discretion.

(f) The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Secured Obligations
(the “Billing Statements”). The Administrative Agent is under no duty or
obligation to provide Billing Statements, which, if provided, will be solely for
the Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations. If the Borrower pays the full amount
indicated on a Billing Statement on or before the due date indicated on such
Billing Statement, the Borrower shall not be in default; provided that,
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.16 or 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender (or its Affiliate) requests compensation under Section 2.16,
or if the Borrower is required to pay any additional amounts to any Lender (or
its Affiliate) or any Governmental Authority for the account of any Lender (or
its Affiliate) pursuant to Section 2.18 and, in each case, such Lender (or its
Affiliate) has declined or is unable to designate a different lending office in
accordance with Section 2.20(a), or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.16 or 2.18) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.21. Incremental Term Facilities.

 

55



--------------------------------------------------------------------------------

(a)    The Borrower may at any time or from time to time after the Effective
Date, by notice to the Administrative Agent, request the establishment of one or
more Incremental Term Facilities (which may take the form of an increase in the
principal amount of any existing tranche of Term Loans); provided that, no
Incremental Term Loans may be made unless:

(i) (A) except in the case of an Incremental Term Facility incurred to finance a
Limited Conditionality Acquisition, (1) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect (including pro forma effect) to the making of such Incremental
Term Loans and (2) the representations and warranties set forth in each Loan
Document shall be true and correct in all material respects immediately prior
to, and immediately after giving effect to, such Incremental Term Facility,
except to the extent any such representations or warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such specified earlier
date (provided that no materiality qualifier set forth in this subclause (A)(2)
shall be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) and (B) in the case of
an Incremental Term Facility incurred to finance a Limited Conditionality
Acquisition, (1) as of the date of execution of the Limited Conditionality
Acquisition Agreement by the parties thereto, no Default or Event of Default
shall have occurred and be continuing or would result from entry into the
Limited Conditionality Acquisition Agreement, (2) as of the date of the
borrowing of such Incremental Term Loans, no Event of Default under clause (a),
(b), (h) or (i) of Article VII shall be in existence immediately before or after
giving effect (including pro forma effect) to such borrowing and to any
concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties set forth in Article III shall
be true and correct in all material respects as of the date of execution of the
applicable Limited Conditionality Acquisition Agreement by the parties thereto,
except to the extent any such representations or warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such specified earlier
date (provided that no materiality qualifier set forth in this subclause (B)(3)
shall be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), and (4) as of the
date of the borrowing of such Incremental Term Loans, customary “Sungard”
representations and warranties (with such representations and warranties to be
reasonably determined by the Incremental Lenders providing such Incremental Term
Loans) shall be true and correct in all material respects immediately before and
after giving effect to the incurrence of such Incremental Term Loans, except to
the extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (B)(4) shall be
applicable to any representations and warranties that are already qualified by
materiality or Material Adverse Effect); and

(ii) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (x) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (y) such reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Incremental
Term Facilities are provided with the benefit of the applicable Loan Documents.

Notwithstanding anything to the contrary herein, the aggregate principal amount
of all Incremental Term Facilities shall not exceed the sum of (A) $50,000,000
plus (B) an unlimited additional amount such that, in the case of this clause
(B) only, after giving effect (including pro forma effect) thereto (assuming
full

 

56



--------------------------------------------------------------------------------

drawing under such Incremental Term Facilities), the Secured Net Leverage Ratio
calculated on a pro forma basis for the Test Period shall not exceed 3.75 to
1.00; provided that, for the avoidance of doubt, Incremental Term Facilities may
be incurred pursuant to this clause (B) prior to utilization of the amount set
forth in clause (A) above. Each Incremental Term Facility shall be in an
integral multiple of $10,000,000 and be in an aggregate principal amount that is
not less than $10,000,000, provided that such amount may be less than the
applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each such notice shall specify
(A) the date on which the Borrower proposes that the Incremental Term Loans
shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as may be agreed to by the Administrative Agent) after
the date on which such notice is delivered to the Administrative Agent and
(B) the amount of the Incremental Term Loans being requested.

(b)    Each Incremental Term Facility shall be secured by a pari passu Lien on
the Collateral (and no other property) on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent, the Borrower and the
lenders providing such Incremental Term Facility. No Subsidiary shall be a
borrower or a guarantor under any Incremental Term Facility unless such
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Secured Obligations. The
Incremental Term Loans (i) if made as an increase in the principal amount of any
existing tranche of Term Loans, shall have terms identical to those applicable
to such Term Loans, (ii) shall not mature earlier than the Maturity Date
applicable to any then existing Term Loans (but may have amortization and/or
customary prepayments prior to such date), (iv) shall have a Weighted Average
Life to Maturity no shorter than the Weighted Average Life to Maturity of any
then existing Term Loans, (v) except as set forth above, shall be treated
substantially the same as (and in any event, no more favorably than) the Term
Loans and (vi) will accrue interest at rates determined by the Borrower and the
lenders providing such Incremental Term Loans; provided that, in the event that
the All-in Yield for any Incremental Term Loans shall be more than 0.50% higher
than the corresponding All-in Yield for any then existing Term Loans, then the
All-in Yield with respect to any then existing Term Loans shall be increased by
the amount necessary so that the difference between the All-in Yield with
respect to the Incremental Term Loans and the All-in Yield on any then existing
Term Loans is equal to 0.50%. The Administrative Agent shall notify the Lenders
promptly upon receipt by the Administrative Agent of any notice from the
Borrower referred to in this Section 2.21(b) and of the effectiveness of any
Incremental Commitments, in each case advising the Lenders of the details
thereof.

(c)    Incremental Term Facilities may be provided by any existing Lender
(provided that no existing Lender shall have (x) an obligation to provide all or
any portion of any Incremental Term Facility unless it so agrees in writing as
provided in this Section 2.21 or (y) the right to provide all or any portion of
any Incremental Term Facility) or by any other bank, financial institution or
other institutional lender or investor (other than an Ineligible Institution)
(any such other bank, financial institution or other institutional lender or
investor being called an “Additional Lender”); provided that, the Administrative
Agent shall have consented (such consent not to be unreasonably withheld) to
such Lender or Additional Lender providing such Incremental Term Facility, to
the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments to such Lender or Additional Lender.
Commitments in respect of Incremental Term Facilities shall become Commitments
under this Agreement pursuant to an amendment or amendment and restatement
(each, an “Incremental Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject

 

57



--------------------------------------------------------------------------------

to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Term Facilities for any
purpose not prohibited by this Agreement.

(d)    This Section 2.21 shall supersede any provisions in Section 2.19(c) or
Section 9.02 to the contrary.

SECTION 2.22. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Secured Obligations (including
a payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Administrative Agent or such Lender. The
provisions of this Section 2.22 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.22 shall survive the termination of this Agreement.

SECTION 2.23. [Intentionally Omitted.]

SECTION 2.24. [Intentionally Omitted.]

SECTION 2.25. [Intentionally Omitted.]

SECTION 2.26. Defaulting Lenders.

(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then such Defaulting Lender shall not have
the right to vote on any issue on which voting is required (other than to the
extent expressly provided in Section 9.02(b)) and the Commitment and Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, except as otherwise provided
in Section 9.02, this clause (a) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby.

(b)    In the event that the Administrative Agent and the Borrower each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.27. Loan Modification Offers.

 

58



--------------------------------------------------------------------------------

(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than ten (10) Business Days nor more than thirty (30) Business
Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders of the Affected Class that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made. With respect to all Permitted Amendments consummated
by the Borrower pursuant to this Section 2.27, (i) such Permitted Amendments
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.12 and (ii) any Loan Modification Offer, unless contemplating a
Maturity Date already in effect hereunder pursuant to a previously consummated
Permitted Amendment, must be in a minimum amount of $25,000,000 (or such lesser
amount as may be approved by the Administrative Agent in its reasonable
discretion); provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Permitted
Amendment that a minimum amount (to be determined and specified in the relevant
Loan Modification Offer in the Borrower’s sole discretion and which may be
waived by the Borrower) of Commitments or Loans of any or all Affected Classes
be extended.

(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that, no Permitted Amendment shall
become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (x) in the case of the
representations and warranties qualified as to materiality, in all respects and
(y) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the Borrower shall
have delivered to the Administrative Agent (x) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith and (y) such reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that the Loans and Commitments subject
to such Loan Modification Offer are provided with the benefit of the applicable
Loan Documents and (iv) any applicable Minimum Extension Condition shall be
satisfied (unless waived by the Borrower). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders (and with the consent of the
Administrative Agent), effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new Class of loans and/or commitments
hereunder.

(c)    This Section 2.27 shall supersede any provisions in Section 2.19(c) or
Section 9.02 to the contrary.

SECTION 2.28. Refinancing Amendments.

 

59



--------------------------------------------------------------------------------

(a)    On one or more occasions after the Effective Date, the Borrower may
obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor (other than an Ineligible Institution) that
agrees to provide any portion of any Refinancing Term Loan consisting of Loan
Agreement Refinancing Debt, pursuant to a Refinancing Amendment in accordance
with this Section 2.28 (each, an “Additional Refinancing Lender”) (provided that
the Administrative Agent shall have consented (not to be unreasonably withheld)
to such Lender or Additional Refinancing Lender making such Refinancing Term
Loans to the extent such consent, if any, would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Refinancing Lender), in respect of all or any portion
of any Class of Term Loans then outstanding under this Agreement, in the form of
Refinancing Term Loans or Refinancing Term Commitments pursuant to a Refinancing
Amendment.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
following conditions: (i) no Default or Event of Default shall have occurred and
be continuing immediately prior to and immediately after giving effect
(including pro forma effect) to such Refinancing Amendment, (ii) the
representations and warranties set forth in each Loan Document shall be true and
correct in all material respects immediately prior to, and immediately after
giving effect to, such Refinancing Amendment, except to the extent any such
representations or warranties are expressly limited to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specified earlier date (provided that no
materiality qualifier set forth in this clause (ii) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (iii) to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (1) such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction and (2) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Loan Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents. Each
issuance of Loan Agreement Refinancing Indebtedness under Section 2.28(a) shall
be in an aggregate principal amount that is (i) not less than $25,000,000 and
(ii) an integral multiple of $5,000,000 in excess thereof.

(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Loan Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.28, including any
amendments necessary to treat the applicable Loans and/or Commitments
established under the Refinancing Amendment as a new Class of loans and/or
commitments hereunder, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

This Section 2.28 shall supersede any provisions in Section 2.18(c) or
Section 9.02 to the contrary.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

 

60



--------------------------------------------------------------------------------

SECTION 3.01. Organization; Powers . Each of the Loan Parties and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (c) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) its annual report or Form 10-K,
which contains the Borrower’s consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2016, reported on by Ernst & Young LLP, independent public
accountants, and (ii) its quarterly report or Form 10-Q, which contains the
Borrower’s consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal quarter ended September 30, 2017,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2016.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists which could result in the
termination of such lease or sublease in accordance with its terms. Each of the
Loan Parties and its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and personal property, free of all Liens
other than those permitted by Section 6.02.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently

 

61



--------------------------------------------------------------------------------

conducted, and the use thereof by the Loan Parties and its Subsidiaries does not
infringe in any material respect upon the rights of any other Person, and the
Loan Parties’ rights thereto are not subject to any licensing agreement or
similar arrangement.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
Schedule 3.06, there are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, no Loan Party
nor any of its Subsidiaries (1) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such taxes.

SECTION 3.10. ERISA; Non-U.S. Pension Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

(a) Each Non-U.S. Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Non-U.S.
Pension Plan, none of the Borrower, its Affiliates or any of their directors,

 

62



--------------------------------------------------------------------------------

officers, employees or agents has engaged in a transaction, or other act or
omission (including entering into this Agreement and any act done or to be done
in connection with this Agreement), that has subjected, or could reasonably be
expected to subject, the Borrower or any of its Subsidiaries, directly or
indirectly, to any penalty (including any tax or civil penalty), fine, claim or
other liability (including any liability under a Contribution Notice or
Financial Support Direction, or any liability or amount payable under Section 75
or 75A of the United Kingdom Pensions Act 1995), that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and there are no facts or circumstances which could reasonably be expected to
give rise to any such penalty, fine, claim, or other liability. With respect to
each Non-U.S. Pension Plan, reserves have been established in the financial
statements furnished to Lenders in respect of any unfunded liabilities in
accordance with applicable law or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Non-U.S. Pension Plan is
maintained. The aggregate unfunded liabilities, with respect to such Non-U.S.
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement or contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date and the making of each Loan on the
Effective Date and the application of the proceeds of such Loans, (i) the sum of
the liabilities of the Borrower and its Subsidiaries, taken as a whole, shall
not exceed the present fair saleable value of the assets of the Borrower and its
Subsidiaries, taken as a whole; (ii) the capital of the Borrower and its
Subsidiaries, taken as a whole, shall not be unreasonably small in relation to
the business of the Borrower and its Subsidiaries, taken as a whole, on the
Effective Date and (iii) the Borrower and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

(b)    The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

63



--------------------------------------------------------------------------------

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid, except those noted on Schedule 3.14 as installment
payments that are still due. The Borrower believes that the insurance maintained
by or on behalf of the Borrower and the Subsidiaries is adequate.

SECTION 3.15. Capitalization and Subsidiaries. Except as disclosed to the
Administrative Agent in writing from time to time after the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Material
Subsidiaries, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable, and
(c) the type of entity of the Borrower and each of its Material Subsidiaries, in
each case, including after giving effect to the Taylor Precision Acquisition.
All of the issued and outstanding Equity Interests owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non assessable.

SECTION 3.16. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.17. Federal Reserve Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan have been used or will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U and X.

SECTION 3.18. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Liens permitted under
Section 6.02 (other than clause (n) thereof), to the extent any such Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.

SECTION 3.19. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary.

SECTION 3.20. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other

 

64



--------------------------------------------------------------------------------

Loan Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.    No Borrowing, use of proceeds, Transaction or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.23. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity the assets of which are deemed to be “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA), and, assuming none of the Lenders is using any such “plan assets” to
make any Loan hereunder, neither the execution of this Agreement nor the making
of any Loan hereunder gives rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. Subject to the Limited Conditionality Provision,
the obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Loan Agreement and Loan Documents. The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include facsimile or PDF transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) each of the other documents, instruments,
legal opinions and other agreements listed on Exhibit F that are required to be
delivered on or prior to the date hereof, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(b) Payoff Documentation. The Administrative Agent (or its counsel) shall have
received payoff documentation providing evidence satisfactory to the
Administrative Agent that, prior to or substantially concurrently with the
Effective Date, each of the Existing Credit Agreement, the Existing Taylor
Precision Credit Agreement and the Existing Taylor Precision Note Purchase
Agreement shall be terminated and cancelled (along with all of the agreements,
documents and

 

65



--------------------------------------------------------------------------------

instruments delivered in connection therewith), all Indebtedness owing
thereunder shall be repaid, all liens established pursuant to the terms thereof
shall be terminated, and any letters of credit issued thereunder shall be cash
collateralized, supported by a letter of credit under the ABL Facility or
reevidenced under the ABL Facility as an “Existing Letter of Credit”.

(c) ABL Credit Agreement. The Administrative Agent shall have received evidence
reasonably satisfactory to it that, substantially concurrently with the
effectiveness of this Agreement, (i) the ABL Credit Agreement shall be in full
force and effect, (ii) the Borrower shall receive at least $150,000,000 in
revolving commitments from lenders under the ABL Credit Agreement and (iii) the
commitments referred to in clause (ii) of this Section 4.01(c) shall be
effective.

(d) Taylor Precision Acquisition. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Taylor Precision Acquisition
shall, substantially concurrently with the initial funding of the Loans
hereunder, be consummated pursuant to the Taylor Precision Merger Agreement, as
in effect on December 22, 2017, and no provision thereof shall have been amended
or waived, and no consent or request shall have been given under the Taylor
Precision Merger Agreement, in any way that is materially adverse to the Lenders
in their capacities as such (it being understood and agreed that (i) amendments,
waivers and other changes to the definition of “Material Adverse Effect” (or
other term of similar import), and consents and requests given or made pursuant
to such definition shall in each case be deemed to be materially adverse to the
Lenders, and (ii) any modification, amendment or express waiver or consents by
the Borrower that results in (x) an increase to the purchase price shall be
deemed to not be materially adverse to the Lenders so long as such increase is
funded solely with a public issuance of common equity of the Borrower and (y) a
decrease to the purchase price shall be deemed to not be materially adverse to
the Lenders so long as (A) such reduction is allocated to reduce the commitments
of the lenders under the ABL Facility and (B) such reduction (other than
pursuant to any purchase price or similar adjustment provision set forth in the
Taylor Precision Merger Agreement, as in effect on December 22, 2017) does not
decrease the purchase price by more than ten percent (10%) (cumulative for all
such reductions).

(e) Fees and Expenses. All fees and expenses due and payable to the
Administrative Agent, the Lenders and their respective Affiliates and required
to be paid on or prior to the Effective Date shall have been paid or shall have
been authorized to be deducted from the proceeds of the initial Loans, so long
as any such fees or expenses not expressly set forth in the fee letters entered
into by the Borrower in connection with the Transactions have been invoiced not
less than two (2) Business Days prior to the Effective Date (except as otherwise
reasonably agreed by the Borrower).

(f) Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information about the Borrower and the other Loan
Parties as shall have been reasonably requested in writing by the Administrative
Agent at least ten (10) days prior to the Effective Date and required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until satisfaction of the Final Release Conditions, each Loan Party executing
this Agreement covenants and agrees with the Lenders that:

 

66



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated and unaudited consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on (in the case of audited
statements) by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being understood and agreed that
unaudited consolidating financial information provided pursuant to this
subsection (a) shall, in respect of Subsidiaries, only show individually
Material Subsidiaries);

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of the Borrower, its consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood and agreed that unaudited consolidating financial
information provided pursuant to this subsection (b) shall, in respect of
Subsidiaries, only show individually Material Subsidiaries);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth the amount of
the Available Amount utilized for investments made pursuant to Section 6.04(aa),
Restricted Payments made pursuant to clause (e)(B) of Section 6.08, or payments
made of or in respect of Subordinated Indebtedness pursuant to
Section 6.12(a)(v), in each case, during the most recent fiscal quarter included
in such financial statements and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) as soon as available, but in any event not later than the fifteenth (15th)
calendar day of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Borrower for each quarter

 

67



--------------------------------------------------------------------------------

of the upcoming fiscal year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(g) as soon as possible and in any event within three (3) Business Days of
obtaining knowledge thereof: (i) any investigation or proposed investigation by
the Pensions Regulator which may lead to the issuance of a Financial Support
Direction or a Contribution Notice in relation to any Non-U.S. Pension Plan,
(ii) any amount is due to any Non-U.S. Pension Plan pursuant to Section 75 or
75A of the United Kingdom Pensions Act 1995, (iii) an amount becomes payable
under Section 75 or 75A of the United Kingdom Pensions Act 1995, in each case
describing such matter or event and the action which the Borrower or relevant
Loan Party proposes to take with respect thereto and/or (iv) any material change
to the rate or basis of the employer contributions to a Non-U.S. Pension Plan;
and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following within five
(5) Business Days after any Responsible Officer obtains actual knowledge
thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that would reasonably be expected to result in a Material Adverse Effect;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) (i) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or (ii) the occurrence of any of the following to the
extent the same could reasonably be expected to result in a Material Adverse
Effect: (A) issuance by the Pensions Regulator of a Financial Support Direction
or a Contribution Notice in relation to any Non-U.S. Pension Plan or a warning
notice in respect thereof, (B) any amount is due to any Non-U.S. Pension Plan
pursuant to Section 75 or 75A of the United Kingdom Pensions Act 1995 and/or
(C) an amount becomes payable under Section 75 or 75A of the United Kingdom
Pensions Act 1995;

 

68



--------------------------------------------------------------------------------

(e) all amendments to the ABL Credit Agreement, together with a copy of each
such amendment; and

(f) any other event or occurrence that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Material Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted. Each
Material Subsidiary organized under the laws of a member state of the European
Union shall cause its registered office and centre of main interests (as that
term is used in Article 3(1) of the Regulation) to be situated solely in its
jurisdiction of incorporation and shall have an Establishment situated solely in
its jurisdiction of incorporation.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Material Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, unless an Event of Default has occurred and
is continuing, such visits and inspections shall not occur more frequently than
once per fiscal year. The Loan Parties acknowledge that the Administrative
Agent, after exercising their rights of inspection, may prepare and distribute
to the Lenders certain Reports pertaining to the Loan Parties’ assets for
internal use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material

 

69



--------------------------------------------------------------------------------

Adverse Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Tranche B Term Loan will be
used only to finance the Transaction Costs and to finance the working capital
needs and for general corporate purposes (including Restricted Payments and
Permitted Acquisitions as permitted hereunder) of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing, and the Borrower shall not use, and the Borrower
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent that such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or the European
Union or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. [Intentionally Omitted.]

SECTION 5.12. [Intentionally Omitted.]

SECTION 5.13. [Intentionally Omitted.]

SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to the
Limited Conditionality Provision, the Borrower and each Subsidiary that is a
Loan Party shall cause each of its Material Domestic Subsidiaries formed or
acquired after the Effective Date in accordance with the terms of this Agreement
to become a Loan Party by executing the Joinder Agreement set forth as Exhibit E
hereto (the “Joinder Agreement”) within thirty (30) days (or such later date as
may be agreed upon by the Administrative Agent) of such formation, or
acquisition, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate organizational and authorization documentation and
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent. Upon execution

 

70



--------------------------------------------------------------------------------

and delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Secured Parties,
in any property of such Loan Party which constitutes Collateral.

(b) Without limiting the generality of the foregoing, subject to the Limited
Conditionality Provision, the Borrower and each Domestic Subsidiary that is a
Loan Party (i) will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests (other than any Excluded Assets) in each Domestic
Subsidiary and First Tier Foreign Subsidiary directly owned by the Borrower or
any Domestic Subsidiary to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties, to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Administrative Agent shall reasonably request and (ii) will deliver
Mortgages and Mortgage Instruments with respect to Material Real Property owned
by each such Loan Party to the extent, and within such time period as is,
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
the parties hereto acknowledge and agree that (i) no such Mortgages and Mortgage
Instruments are required to be delivered hereunder until the date that is ninety
(90) days after the Effective Date (or, if acquired after the Effective Date,
the date that is ninety (90) days after the date the Material Real Property is
acquired) or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, (ii) no pledge
agreement in respect of the pledge of Equity Interests of a First Tier Foreign
Subsidiary shall be required until the date that is ninety (90) days after the
Effective Date (or, if acquired after the Effective Date, the date that is
ninety (90) days after the date such Equity Interests are acquired) or such
later date as is agreed to by the Administrative Agent in its reasonable
discretion and (iii) no pledge agreement in respect of the Equity Interests of a
Foreign Subsidiary shall be required hereunder to the extent the Administrative
Agent or its counsel determines that, in light of the cost and expense
associated therewith, such pledge would not provide material credit support for
the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

(c) [Intentionally Omitted.]

(d) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments (including,
without limitation, deposit account control agreements and securities account
control agreements), and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, subject to the Limited Conditionality Provision (and other exceptions
set forth in this Agreement or the Collateral Documents), all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

(e) If any material assets are acquired by the Borrower or any Subsidiary that
is a Loan Party after the Effective Date (other than (i) Excluded Assets,
(ii) real property that does not constitute Material Real Property or
(iii) assets of the type constituting Collateral under any Collateral Document
that either become subject to the Lien in favor of the Administrative Agent upon
acquisition thereof or with respect to which no notice or further action would
be required to create or perfect the Administrative Agent’s Lien in such
assets), the Borrower will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative

 

71



--------------------------------------------------------------------------------

Agent to grant and perfect such Liens, including actions described in paragraph
(d) of this Section, all at the expense of the Loan Parties, subject, however,
to the Limited Conditionality Provision.

(f) If, at any time after the Effective Date any Domestic Subsidiary of the
Borrower that is not a Loan Party shall become party to a guaranty of, or grant
a Lien on any assets to secure, the ABL Obligations, any Subordinated
Indebtedness or any other Material Indebtedness of a Loan Party, the Borrower
shall promptly notify the Administrative Agent thereof and, within thirty
(30) days thereof (or such later date as may be agreed upon by the
Administrative Agent) cause such Subsidiary to either (i) comply with this
Section 5.14 (but without giving effect to the 30-day grace periods provided
therein) or (ii) terminate such guaranty and/or Lien, as applicable, in each
case, to the reasonable satisfaction of the Administrative Agent.

(g) Notwithstanding the foregoing, the parties hereto acknowledge and agree
that, (i) in circumstances where the Administrative Agent reasonably determines
that the cost or effort of obtaining or perfecting a security interest in any
Equity Interest or other asset that constitutes Collateral is excessive in
relation to the benefit afforded to the Secured Parties thereby, the
Administrative Agent may exclude such Collateral from the creation and
perfection requirements set forth in this Agreement and the other Loan Documents
and (ii) the Administrative Agent may grant extensions of time for the creation
or perfection of Liens in particular property (including extensions of time
beyond the Effective Date) where it determines that such creation or perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or any other Loan
Document.

SECTION 5.15. Maintenance of Ratings. The Borrower shall make commercially
reasonable efforts to obtain and to maintain (a) public ratings from Moody’s and
S&P for the Term Loans and (b) public corporate credit ratings and corporate
family ratings, as applicable, from Moody’s and S&P, as applicable, in respect
of the Borrower; provided, however, in each case, that the Borrower and its
Subsidiaries shall not be required to obtain or maintain any specific rating.

ARTICLE VI

Negative Covenants

Until satisfaction of the Final Release Conditions, the Loan Parties covenant
and agree with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) (i) the Secured Obligations and any other Indebtedness created under the
Loan Documents and (ii) (A) Indebtedness under the ABL Credit Agreement in an
aggregate principal amount for purposes of this clause (ii)(A) at any one time
outstanding not to exceed $220,000,000 and (B) any Refinancing Indebtedness
thereof;

(b) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan

 

72



--------------------------------------------------------------------------------

Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) (i) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof and (ii) Refinancing Indebtedness in respect of Indebtedness incurred or
assumed pursuant to clause (i) above; provided that (x) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (y) the aggregate principal
amount of Indebtedness at any time outstanding permitted by this clause
(e) shall not exceed the greater of $10,000,000 and 2% of Consolidated Total
Assets (at the time of incurrence);

(f)    Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(h) (i) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition; provided
that such Indebtedness exists at the time such Person becomes a Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and
(ii) Refinancing Indebtedness in respect of Indebtedness assumed pursuant to
clause (i) above; provided further the aggregate principal amount of
Indebtedness at any time outstanding permitted by this clause (h) shall not
exceed the greater of (x) $10,000,000 and (y) 2% of Consolidated Total Assets
(at the time of incurrence);

(i) Indebtedness of any Person that is a Foreign Subsidiary and Refinancing
Indebtedness in respect thereof; provided that the aggregate principal amount of
Indebtedness at any time outstanding permitted by this clause (i) shall not
exceed the greater of (x) $10,000,000 and (y) 2% of Consolidated Total Assets
(at the time of incurrence);

(j)(i) unsecured Indebtedness, Subordinated Indebtedness or junior lien
Indebtedness of the Borrower or any Subsidiary in an aggregate amount that would
not cause the Total Net Leverage Ratio (calculated on a pro forma basis) as of
the end of the most recent Test Period to exceed 4.25 to 1.00; provided further
that, in the case of any Indebtedness incurred under this clause (j), (1) such

 

73



--------------------------------------------------------------------------------

Indebtedness shall not mature prior to the date that is 91 days after the
Maturity Date or have a Weighted Average Life to Maturity no shorter than the
Maturity Date, (2) in the case of such Indebtedness in the form of bonds,
debentures, notes or similar instrument, does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, customary asset sale or event of loss mandatory
offers to purchase and customary acceleration rights after an event of default
and, for the avoidance of doubt, rights to convert or exchange in the case of
convertible or exchangeable Indebtedness) prior to the Maturity Date, (3) the
other terms and conditions of such Indebtedness (excluding pricing and optional
prepayment or redemption terms) reflect market terms and conditions at the time
of incurrence or issuance of such Indebtedness, (4) to the extent such
Indebtedness is secured, such Indebtedness shall be secured on a junior priority
basis with the Obligations, and the holders of such Indebtedness shall have
entered into an Intercreditor Agreement and (5) the maximum aggregate principal
amount of Indebtedness that may be incurred by a Subsidiary that is not a Loan
Party pursuant to this clause (j) shall not exceed the greater of (x)
$10,000,000 and (y) 2% of Consolidated Total Assets (at the time of incurrence)
and (ii) any Refinancing Indebtedness in respect thereof;

(k) Attributable Indebtedness in respect of any Approved Account Sale, to the
extent the purchase of Approved Accounts thereunder is recharacterized as the
financing of such Approved Accounts;

(l) Permitted First Priority Refinancing Indebtedness, Permitted Second Priority
Refinancing Indebtedness and any Refinancing Indebtedness in respect of any of
the foregoing;

(m) obligations with respect to cash management and operating account
arrangements owed to a bank or banks with which such accounts are maintained;

(n) Indebtedness in respect of judgments, decrees, attachments or awards not
constituting an Event of Default under clause (k) of Article VII;

(o) Indebtedness in the form of reimbursements owed to officers, directors,
consultants and employees; and

(p) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business.

Each category of Indebtedness (other than Indebtedness under the Loan Documents
and Indebtedness under the ABL Credit Agreement which shall at all times be
deemed to be outstanding pursuant to clause (a)) set forth above shall be deemed
to be cumulative and for purposes of determining compliance with this
Section 6.01, in the event that an item of Indebtedness (or any portion thereof)
at any time meets the criteria of more than one of the categories described
above, the Borrower, in its sole discretion, may classify or reclassify (or
later divide, classify or reclassify) such item of Indebtedness (or any portion
thereof) and shall only be required to include the amount and type of such
Indebtedness in one of the above clauses.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) (i) Liens created pursuant to any Loan Document and (ii) Liens on Collateral
of the Loan Parties or Liens on assets of any Foreign Subsidiaries, in each
case, securing Indebtedness under

 

74



--------------------------------------------------------------------------------

the ABL Credit Agreement incurred pursuant to Section 6.01(a)(ii) (which Liens,
to the extent on Collateral of the Loan Parties, shall be subject to the
ABL/Term Loan Intercreditor Agreement and, to the extent on Term Loan Priority
Collateral, shall be junior to the Liens securing the Secured Obligations);

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01(b) as
Refinancing Indebtedness in respect thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Loan Party or any Subsidiary or existing on any property or asset of any
Person prior to the acquisition of such Person by any Loan Party or any
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
property or assets of a Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) possessory Liens in favor of lessees or sublessees of property leased or
subleased by the Borrower or any Subsidiary in the ordinary course of business
of the Borrower or such Subsidiary; provided that such Liens attach only to such
property;

(h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(i) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(j) Liens granted by a Foreign Subsidiary that is not a Loan Party on its
assets; provided that such security interests secure Indebtedness permitted by
clause (j) of Section 6.01;

(k) reserve deposit accounts and/or Liens granted in respect of such reserve
deposit accounts in connection with various payment processing transactions
between the Borrower and/or any Subsidiary, and any third party payment
processor;

 

75



--------------------------------------------------------------------------------

(l) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding, so long as, if and to the extent requested
by the Administrative Agent, such Liens, to the extent covering any Collateral,
are subordinated to the Liens granted pursuant to the Collateral Documents on
terms satisfactory to the Administrative Agent;

(o) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness for
borrowed money;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens arising by virtue of deposits or otherwise made in the ordinary course
of business to secure liability for premiums to insurance carriers and payments
to utilities;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of the Borrower or such Subsidiary;

(s) Liens on Approved Accounts pursuant to an Approved Account Sale (including
any Liens securing Indebtedness permitted by clause (k) of Section 6.01);

(t) Liens on the Collateral securing Indebtedness permitted by Section 6.01(j);
provided that, such Liens shall rank junior to the Liens on the Collateral
securing the Obligations and the beneficiaries thereof (or an agent on their
behalf) shall have entered into an Intercreditor Agreement that provides that
the Liens securing such Indebtedness rank junior to the Liens securing the
Obligations;

(u) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Indebtedness permitted under Section 6.01(l) on a pari passu basis with the
Liens on the Collateral securing the Secured Obligations, and, if secured by the
Collateral, Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement and
(ii) Permitted Second Priority Refinancing Indebtedness permitted under
Section 6.01(l) on a junior basis to the Liens on the Collateral securing the
Secured Obligations and, if secured by the Collateral, Refinancing Indebtedness
in respect thereof; provided that, a trustee, collateral agent, security agent
or other Person acting on behalf of the holders of such Indebtedness has entered
into an Intercreditor Agreement; and

 

76



--------------------------------------------------------------------------------

(v) any restrictions or encumbrance with respect to the pledge or transfer of
the Equity Interests of a joint venture.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing:

(i) any Subsidiary of the Borrower may merge into the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Loan Party (other than the Borrower) may merge into any Loan Party in a
transaction in which the surviving entity is a Loan Party;

(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;

(iv) the Borrower may consummate the Taylor Precision Acquisition;

(v) any Person (other than the Borrower or any Subsidiary) may merge or
consolidate with the Borrower or any Subsidiary; provided that, (A) any such
merger or consolidation involving (x) the Borrower must result in the Borrower
as the surviving entity and (y) a Loan Guarantor must result in such Loan
Guarantor as the surviving entity or, if such Loan Guarantor is not the
surviving entity of such merger or consolidation, the Person surviving such
merger or consolidation becomes a Loan Guarantor following the consummation of
such merger or consolidation in accordance with Section 5.14 and (B) any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04;

(vi) the Subsidiaries of Taylor Precision set forth on Schedule 6.03 may be
dissolved; and

(vii) any Subsidiary that is not a Loan Party may merge into or consolidate with
another Subsidiary that is not a Loan Party.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries (including, without limitation, Taylor Precision and its
subsidiaries) on the date of execution of this Agreement and businesses
reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

(a) Permitted Investments;

 

77



--------------------------------------------------------------------------------

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c)    investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that (A) any such Equity Interests
(other than any Excluded Assets) held by a Loan Party shall be pledged pursuant
to the Security Agreement (subject to the limitations applicable to common stock
of an Affected Foreign Subsidiary referred to in Section 5.14) and (B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed, at any time
outstanding, the greater of (x) $20,000,000 and (y) 4% of Consolidated Total
Assets (at the time made) (in each case determined without regard to any
write-downs or write-offs);

(d) loans or advances made by a Loan Party to any Subsidiary and made by any
Subsidiary to any Loan Party or any other Subsidiary; provided that (A) any such
loans and advances made by a Loan Party shall (x) if requested by the
Administrative Agent, be evidenced by a promissory note and, subject to
Section 10.14 hereof, pledged pursuant to the Security Agreement and (y) if
evidenced by a promissory note, subject to Section 10.14 hereof, be pledged
pursuant to the Security Agreement and (B) the amount of such loans and advances
made by Loan Parties to Subsidiaries that are not Loan Parties (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed, at any time outstanding, the greater of (x)
$20,000,000 and (y) 4% of Consolidated Total Assets (at the time made) (in each
case determined without regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed, at any time outstanding, the
greater of (x) $20,000,000 and (y) 4% of Consolidated Total Assets (at the time
made) (in each case determined without regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,000,000 in the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Loan Party pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
its Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with dispositions of assets permitted by
Section 6.05;

 

78



--------------------------------------------------------------------------------

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Permitted Acquisitions (including any intercompany investments, loans and
advances used to consummate Permitted Acquisitions); provided that, immediately
after giving effect (including pro forma effect) to such Acquisition and any
incurrence of Indebtedness in connection therewith, the Total Net Leverage Ratio
shall not exceed 3.25 to 1.00

(m) acquisitions made by any Loan Party from any other Loan Party;

(n) investments in Persons that are not Subsidiaries and/or purchases of assets
other than in the ordinary course of business not constituting Permitted
Acquisitions from Persons that are not, and do not thereby become, Subsidiaries;
provided that, the aggregate outstanding amount permitted under this clause
(n) shall not at any time exceed $25,000,000;

(o) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries and loans or advances made by a Loan Party to any
Subsidiary or made by any Subsidiary to any Loan Party, in each case, made in
order to consummate Permitted Acquisitions;

(p) other investments in an aggregate amount not to exceed $7,500,000; and

(q) the Borrower and its Subsidiaries may (i) acquire and hold accounts
receivable owing to any of them if (A) created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms or (B) repurchased in connection with any Approved Account Sale,
(ii) invest in, acquire and hold cash and cash equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make deposits permitted under Section 6.02;

(r) loans and advances to directors, employees and officers of the Borrower and
its Subsidiaries for bona fide business purposes to purchase Equity Interests of
the Borrower, in an aggregate amount not to exceed $250,000 at any time
outstanding;

(s) investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of a bona fide dispute or judgment or
upon foreclosure or pursuant to any plan of reorganization or liquidation or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(t) investments to the extent such investments reflect an increase in the value
of investments;

(u) investments consisting of cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(v) the Taylor Precision Acquisition;

(w) investments acquired in connection with Permitted Acquisitions; and

(x) Guarantees entered into in the ordinary course of business by the Borrower
or any Subsidiary of real property leases and similar obligations of the
Borrower or any Subsidiary; and

(y) Investments in the Term Loans in accordance with Section 9.04(e);

 

79



--------------------------------------------------------------------------------

(z) any other investments (including Acquisitions) whether or not of a type
described above, so long immediately after giving effect (including pro forma
effect) to any such investment, calculated on a pro forma basis for the Test
Period, the Total Net Leverage Ratio shall not exceed 3.25 to 1.00; and

(aa) any other investments (including Acquisitions) whether or not of a type
described above, in an aggregate amount not in excess of the Available Amount at
the time such investment is made; provided that, immediately after giving effect
(including pro forma effect) to any such investment, calculated on a pro forma
basis for the Test Period, the Total Net Leverage Ratio shall not exceed 4.25 to
1.00.

Notwithstanding the foregoing, any Acquisition made in reliance on any provision
of this Section 6.04 must satisfy the requirements of a Permitted Acquisition.

The amount of any investment shall be the original cost of such investment plus
the cost of all additions thereto less all returns of capital, dividends and
other cash returns thereof and less all liabilities expressly and irrevocably
assumed by another person in connection with the sale of such investment,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such investment. The amount of any loan
shall be the initial principal amount of such loan less all returns of principal
and other cash returns thereof.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business, (iii) the abandonment or other disposition of
immaterial intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole
and (iv) cash in connection with transactions not prohibited by the terms of
this Agreement;

(b) sales, transfers and dispositions to any Loan Party or any Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other

 

80



--------------------------------------------------------------------------------

paragraph of this Section; provided that (i) the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
paragraph (g) shall not exceed the greater of (x) $25,000,000 and (y) 5% of
Consolidated Total Assets (at the time made) during the term of this Agreement
and (ii) all sales, transfers and other dispositions made in reliance upon this
paragraph (g) in respect of property for a purchase price in excess of $600,000
shall be made for fair value and for at least 75% cash consideration;

(h) leases or subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Collateral Documents;

(i) transactions permitted by Section 6.03 or Section 6.04; and

(j) sales by the Loan Parties of Accounts to one or more financial institutions
from time to time, to the extent permitted pursuant to the ABL Documents (each
such sale, an “Approved Account Sale”).

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within ninety (90) days after the
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary.

SECTION 6.08. Restricted Payments. No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests of the
Borrower;

(b)    any Subsidiary may declare and pay dividends or make other distributions
with respect to its Equity Interests, in each case ratably to the holders of
such Equity Interests (or if not ratably, on a basis more favorable to the
Borrower and the Loan Parties);

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries;

(d) the Borrower may pay regularly scheduled cash dividends in accordance with
the Borrower’s historical dividend policy in an aggregate amount not to exceed
$5,000,000 per fiscal year

 

81



--------------------------------------------------------------------------------

of the Borrower, so long as no Default or Event of Default shall have occurred
and be continuing or would arise after giving effect (including pro forma
effect) thereto; and

(e) the Borrower and its Subsidiaries may declare or make, or agree to pay or
make, directly or indirectly, any other Restricted Payments (whether or not of a
type described in the other paragraphs of this Section 6.08) so long, both
immediately before and after giving effect (including pro forma effect) to such
Restricted Payments, either of the following conditions shall be satisfied:

(A)    the Total Net Leverage Ratio, calculated on a pro forma basis for the
Test Period, shall not exceed 3.00 to 1.00; or

(B)    both (1) the Total Net Leverage Ratio, calculated on a pro forma basis
for the Test Period, shall not exceed 4.00 to 1.00 and (2) the aggregate amount
of such Restricted Payments made in reliance on this clause (B) during the term
of this Agreement shall not exceed the Available Amount.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;

(b) transactions between or among the Loan Party and any one or more
Subsidiaries that are Loan Parties not involving any other Affiliate;

(c) any investment, loan or advance permitted by Sections 6.04(c) or 6.04(d) and
guarantees permitted by Section 6.04(e);

(d) any Indebtedness permitted under Section 6.01(c);

(e) any Restricted Payment permitted by Section 6.08;

(f) loans or advances to employees permitted under Section 6.04;

(g) the payment of reasonable fees to directors of the Borrower or any
Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business;

(h) transactions set forth on Schedule 6.09;

(i) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors; and

(j) any transaction with a joint venture which would constitute a transaction
with an Affiliate solely as a result of the Borrower or any Subsidiary owning an
equity interest or otherwise controlling such joint venture or similar entity.

 

82



--------------------------------------------------------------------------------

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document;

(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder;

(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness;

(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof;

(vi) clause (a) of the foregoing shall not apply to restrictions and conditions
contained in agreements entered into in connection with an Approved Account
Sale;

(vii) the foregoing shall not apply to agreements or arrangements binding on a
Subsidiary at the time such Subsidiary becomes a Subsidiary of the Borrower or
any permitted extension, refinancing, replacement or renewal of, or any
amendment or modification to, any such agreement or arrangement so long as any
such extension, refinancing, renewal, amendment or modification is not, take as
a whole, materially more restrictive (in the good faith determination of the
Borrower) than such agreement or arrangement;

(viii) the foregoing shall not apply to prohibitions, restrictions and
conditions set forth in Indebtedness of a Subsidiary that is not a Loan Party
which is permitted by this Agreement;

(ix) the foregoing shall not apply to restrictions in joint venture agreements
and other similar agreements or arrangements applicable to joint ventures;

(x) customary provisions in leases, subleases, licenses, sublicenses or permits
so long as such prohibitions, restrictions or conditions relate only to the
property subject thereto;

(xi) customary provisions in leases restricting the assignment or subletting
thereof; and

(xii) customary provisions restricting assignment or transfer of any contract
entered into in the ordinary course of business or otherwise permitted
hereunder.

 

83



--------------------------------------------------------------------------------

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, except as permitted in any
intercreditor agreement between the Administrative Agent (on behalf of the
Secured Parties) and the holders of such Indebtedness, (b) any Material
Indebtedness in any way that creates a Burdensome Restriction or (c) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, in each case, to the extent any
such amendment, modification or waiver would be adverse to the Lenders.

SECTION 6.12. Subordinated Indebtedness.    No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, except:

(a) regularly scheduled interest and principal payments as and when due in
respect of any Subordinated Indebtedness, other than payments prohibited by the
subordination provisions thereof;

(b) refinancings of Subordinated Indebtedness with the proceeds of Refinancing
Indebtedness permitted in respect thereof under Section 6.01;

(c) payments of or in respect of Subordinated Indebtedness made solely with
Qualified Equity Interests in the Borrower or the conversion of any Subordinated
Indebtedness into Qualified Equity Interests of the Borrower;

(d) prepayments of intercompany Subordinated Indebtedness permitted hereby owed
by the Borrower or any Subsidiary to the Borrower or any Subsidiary, other than
prepayments prohibited by the subordination provisions governing such
Subordinated Indebtedness; provided that, for the avoidance of doubt, the
prepayment of any Subordinated Indebtedness owed by the Borrower or any Loan
Party to any Subsidiary that is not a Loan Party shall be permitted so long as
no Default shall have occurred and be continuing or would result after giving
effect (including pro forma effect) thereto;

(e) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may on any date make payments of or in respect of
Subordinated Indebtedness in an amount equal to the Available Amount on such
date; provided, however, that at the time of the making of such payments and
immediately after giving effect (including pro forma effect) to such payments
made in reliance on this subclause (e), the Total Net Leverage Ratio on such
date, calculated on a pro forma basis for the Test Period, is not in excess of
4.00 to 1.00; and

(f) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may on any date make additional payments of or in
respect of Subordinated Indebtedness; provided that the Total Net Leverage Ratio
immediately after giving effect to any such payment, calculated on a pro forma
basis for the Test Period, is less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

 

84



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (solely with respect to a Loan
Party’s existence), 5.08, 5.14 or 5.15 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to the expiration of any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that, no such event under the ABL Facility shall constitute an Event of
Default under this clause (g) until the earliest to occur of (x) the date that
is thirty (30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of Indebtedness
under the ABL Facility or the termination of any commitment thereunder and
(z) the exercise of any remedies by the ABL Agent in respect of any Collateral
(provided that the following shall not constitute an exercise of remedies:
(A) cash sweeps that are permitted pursuant to the terms of the ABL Documents
relating to dominion over bank accounts, (B) the establishment of borrowing base
reserves, collateral ineligibles, or other conditions for advances, (C) the
changing of advance rates or advance sublimits, (D) the imposition of a default
rate or late fee and (E) the cessation of lending pursuant to the provisions of
the ABL Documents, including upon the occurrence of a default on the existence
of an overadvance, in each case, so long as the commitments under the ABL
Documents have not been terminated or suspended); provided further, that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

85



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, administration, receivership,
reorganization or other relief in respect of a Loan Party or any Material
Subsidiary of any Loan Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, administrator, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Subsidiary of any Loan Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Material Subsidiary of any Loan Party shall
(A) voluntarily commence any proceeding or file any petition seeking, in respect
of itself or its debts or of a substantial part of its assets, liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (B) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (C) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Material
Subsidiary of any Loan Party or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party or any Material Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Loan Party, any Material
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Material Subsidiary of any Loan Party to enforce any such judgment or any
Loan Party or any Material Subsidiary of any Loan Party shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Borrower or any of its Affiliates shall fail to comply with the “market
flex” provisions of the Arranger Fee Letter or the marketing or information
provisions of the Commitment Letter (including, without limitation, implementing
amendments to the Loan Documents to reflect the terms of the “market flex”
provisions of the Arranger Fee Letter);

(o)the occurrence of any “default” or “Event of Default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

 

86



--------------------------------------------------------------------------------

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf. The provisions of this Article are

 

87



--------------------------------------------------------------------------------

solely for the benefit of the Administrative Agent and the Lenders, and the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

88



--------------------------------------------------------------------------------

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article, Section 2.18(d) and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

SECTION 8.07. Non-Reliance.

 

89



--------------------------------------------------------------------------------

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08. Other Agency Titles.    The Syndication Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to any Lender in its capacity as Syndication Agent, as it makes
with respect to the Administrative Agent in the preceding paragraph. Except with
respect to the exercise of setoff rights of any Lender, in accordance with
Section 9.08, the proceeds of which are applied in accordance with this
Agreement, each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against any Borrower or with respect to any Loan
Document, without the prior written consent of the Required Lenders or, as may
be provided in this Agreement or the other Loan Documents, with the consent of
the Administrative Agent.

 

90



--------------------------------------------------------------------------------

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.    (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(c);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

(c) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.13, 2.14, 2.16, 2.17, 2.18 and 9.03)
allowed in such judicial proceeding; and

 

91



--------------------------------------------------------------------------------

(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle

 

92



--------------------------------------------------------------------------------

or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.10. Foreign Law. The Borrower, on its behalf and on behalf of its
Subsidiaries, and each Lender, on its behalf and on the behalf of its affiliated
Secured Parties, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of the Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document

 

93



--------------------------------------------------------------------------------

and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

Each Secured Party hereby irrevocably appoints JPMorgan Chase Bank, N.A. as
Administrative Agent on the terms and conditions set forth in any Collateral
Document governed by English law to act as its trustee under and in relation to
any Collateral Document governed by English law and to hold the assets subject
to the security thereby created as trustee for the Secured Parties on the trusts
and other terms contained in any Collateral Document governed by English law.
Each Secured Party hereby irrevocably authorizes JPMorgan Chase Bank, N.A., as
Administrative Agent, to exercise such rights, remedies, powers and discretions
as are specifically delegated to it by the terms of any Collateral Document
governed by English law, together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto. Any reference in this
Agreement to Liens or other security interests stated to be in favor of the
Administrative Agent shall be construed so as to include a reference to Liens or
other security interests granted in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent.

Additionally, JPMorgan Chase Bank, N.A., as Administrative Agent, (or any
successor Administrative Agent in accordance with this Agreement) shall have,
subject always to the provisions of any Collateral Document governed by English
law, (a) all the powers of an absolute owner of the security constituted by the
Collateral Document governed by English law and (b) all the rights, remedies and
powers granted to it and be subject to all the obligations and duties owed by it
under the Collateral Document governed by English law and/or any of the Loan
Documents.

The Secured Parties agree that at any time that the beneficiary of the Liens
under any Collateral Document governed by English law shall be a Person other
than the Administrative Agent, such other Person shall have the rights,
remedies, benefits and powers granted to the Administrative Agent in this
Agreement or in any Collateral Document governed by English law. Nothing in this
Article VIII shall require JPMorgan Chase Bank, N.A., as Administrative Agent,
to act as a trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United Kingdom which may not operate under principles
of trust or where such trust would not be recognized or its effects would not be
enforceable.

SECTION 8.11. Flood Laws.    JPMorgan Chase Bank, N.A. has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). JPMorgan Chase Bank, N.A., as administrative
agent on a syndicated facility, will post on the applicable electronic platform
(or otherwise distribute to each Lender in the syndicate) documents that it
receives in connection with the Flood Laws. However, JPMorgan Chase Bank, N.A.
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.

SECTION 8.12. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

94



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both

 

95



--------------------------------------------------------------------------------

in general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that it or an Affiliate thereof (i) may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
letter of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, breakage or other early termination fees or
fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail (with facsimile numbers provided herein
for informational purposes only), as follows:

(i) if to any Loan Party, c/o the Borrower at Lifetime Brands, Inc., 1000
Stewart Avenue, Garden City, New York 11530, Attention: Chief Financial Officer
(Telephone No. (516) 203-3500);

(ii) if to the Administrative Agent (other than for purposes of a notification
of the DQ List), to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603, Attention of Jinga Matthews (Telecopy No. (312)
377-1100), with a copy to JPMorgan Chase Bank, N.A., 4 New York Plaza, 17th
Floor, New York, NY 10004, Attention of Robert A. Kaulius (Telecopy No. (212)
623-7309; Email: robert.a.kaulius@jpmorgan.com);

(iii) if to the Administrative Agent for purposes of a notification of the DQ
List, to JPMDQ_Contact@jpmorgan.com; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

96



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, or
(iii) delivered through Electronic Systems, to the extent provided in paragraph
(b) below, shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated

 

97



--------------------------------------------------------------------------------

therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.15(c) with respect to an alternate rate of
interest to the LIBO Rate, in Section 2.21 with respect to an Incremental
Amendment, Section 2.27 with respect to Loan Modification Agreements or
Section 2.28 with respect to a Refinancing Amendment, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender; provided that, a waiver of any mandatory prepayment shall not constitute
an increase of any Commitment of any Lender;

(ii) reduce or forgive the principal amount of any Loan or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to reduce or
waive any obligation of the Borrower to pay interest or any other amount at the
applicable default rate set forth in Section 2.14(c) or to amend
Section 2.14(c);

(iii) postpone any scheduled date of payment of the principal amount of any
Loan, or any date for the payment of any interest, fees or other Obligations
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby; provided that, mandatory
prepayments pursuant to Section 2.12(c) may be postponed, delayed, reduced,
waived or modified with the consent of the Required Lenders;

(iv) change Section 2.19(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender directly affected thereby;

 

98



--------------------------------------------------------------------------------

(vi) release all or substantially all of the value of the Loan Guaranty (except
as otherwise permitted herein or in the other Loan Documents, including with
respect to a sale, disposition or dissolution of a Loan Guarantor permitted
herein), without the written consent of each Lender; or

(vii) except as provided in clauses (d) and (e) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent (it being understood that any
change to Section 2.26 shall require the consent of the Administrative Agent)
and (B) any amendment or waiver that by its terms affects the rights or duties
of Lenders holding Loans or Commitments of a particular Class (but not the
Lenders holding Loans or Commitments of any other Class) will require only the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto if such Class of Lenders were the only Class of
Lenders. The Administrative Agent may also amend Schedule 2.01 to reflect
assignments entered into pursuant to Section 9.04 and as set forth in
Section 2.10(g).

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon satisfaction
of the Final Release Conditions, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) constituting Excluded Assets, (v) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII or (vi) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document. Except as provided in the preceding sentence, the Administrative Agent
will not release any Liens on Collateral without the prior written authorization
of the Required Lenders; provided that, the Administrative Agent may in its
discretion, release its Liens on Collateral valued in the aggregate not in
excess of $5,000,000 during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrower as to
the value of any Collateral to be so released, without further inquiry). Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent. In addition, each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(d) or (ii) in the event that the Borrower shall have advised the
Administrative Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or

 

99



--------------------------------------------------------------------------------

obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.17 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed solely by the Borrower, the Administrative Agent and the
assignee and that the Non-Consenting Lender shall be deemed to have agreed to
such assignment and need not be a party thereto.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to correct, amend, resolve or
cure any ambiguity, omission, mistake, defect or inconsistency or correct any
typographical error or other manifest error in any Loan Document, (ii) to comply
with local law or advice of local counsel in any jurisdiction the laws of which
govern any Collateral Document or that are relevant to the creation, perfection,
protection and/or priority of any Lien in favor of the Administrative Agent,
(iii) to effect the granting, perfection, protection, expansion or enhancement
of any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, (iv) to make administrative
or operational changes not adverse to any Lender or (v) to add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders.

(f) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Tranche B Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its

 

100



--------------------------------------------------------------------------------

Affiliates, including the reasonable and documented fees, charges and
disbursements of one primary counsel and, in each applicable jurisdiction, one
local counsel for the Administrative Agent and its Affiliates, in each case, for
all such parties taken together, in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of one primary counsel
and, in each applicable jurisdiction, one local counsel for the Administrative
Agent and the Lenders taken as a whole, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of (x) one primary counsel and one local counsel in each
applicable jurisdiction, in each case for the Indemnitees taken as a whole and
(y) in the case of actual or reasonably perceived potential conflicts of
interest or the availability of different claims or defenses, one additional
counsel for each similarly affected group of Indemnitees), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to deliver
to the Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant to
Section 2.18, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that the indemnity provided for in this Section 9.03(b) shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto (i) for
any damages arising from the

 

101



--------------------------------------------------------------------------------

use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that, (i) no consent of the Borrower shall be
required for an assignment during the primary syndication of the Tranche B Term
Loans, (ii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof and (iii) no consent of the Borrower shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default under clause (a), (b), (h), (i) or (j) of Article VII has occurred and
is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$500,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

102



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) any Loans assigned to the Borrower or any of its Subsidiaries shall be
cancelled immediately upon such assignment.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (d) a
Disqualified Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the

 

103



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.08(b), 2.19(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.19 and 2.20 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.16 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(d) as though it were a Lender. Each Lender that sells a

 

104



--------------------------------------------------------------------------------

participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury Regulations
Section 1.163-5(b) (or any amended or successor version). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(d) Disqualified Lenders.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Lender after the applicable
Trade Date (including as a result of the delivery of a written supplement to the
list of “Disqualified Lenders” referred to in, the definition of “Disqualified
Lender”), (x) such assignee or Participant shall not retroactively be
disqualified from becoming a Lender or Participant and (y) the execution by the
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment or participation in violation of this clause (d)(i) shall
not be void, but the other provisions of this clause (d) shall apply.

(ii) If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Lender after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

 

105



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on a Platform, including that portion of
such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Lender shall (x) be obligated to ascertain, monitor or inquire as
to whether any other Lender or Participant or prospective Lender or Participant
is a Disqualified Lender or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, by any other Person to any Disqualified Lender.

(e) Purchasing Borrower Parties.

(i) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans to the Borrower or any
Subsidiary (each, a “Purchasing Borrower Party”) in accordance with this
Section 9.04(e) (which assignment will not constitute a prepayment of Loans for
any purposes of this Agreement and the other Loan Documents); provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 9.04(e) and the
Auction Procedures;

(C) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit H-2 hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(D) any Term Loans assigned to any Purchasing Borrower Party shall, without
further action by any Person, be immediately deemed permanently cancelled for
all purposes and no longer outstanding (and may not be resold by any Purchasing
Borrower Party), and the principal amount of the Term Loans so assigned shall be
applied on a pro rata basis to

 

106



--------------------------------------------------------------------------------

reduce the scheduled remaining installments of principal on such Class of Term
Loans, it being understood and agreed that any gains or losses by any Purchasing
Borrower Party upon purchase or acquisition and cancellation of such Term Loans
shall not be taken into account in the calculation of Excess Cash Flow, Net
Income or EBITDA;

(E) in no event shall any Purchasing Borrower Party be entitled to vote
hereunder in connection with the assigned Term Loans;

(F) no more than one (1) Auction Purchase Offer with respect to any Class may be
ongoing at any one time, no more than four (4) Auction Purchase Offers
(regardless of Class) may be made in any one calendar year and any Auction
Purchase Offer with respect to any Class shall be offered to all Term Lenders
holding Term Loans of such Class on a pro rata basis; and

(G) the Purchasing Borrower Party shall not have any MNPI with respect to any
Loan Parties that either (a) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to any of the Loan
Parties) on or prior to the date of any initiation of an Auction by such
Purchasing Borrower Party or (b) if not disclosed to the Lenders, could
reasonably be expected to have a material effect upon, or otherwise be material
to, (x) a Lender’s decision to participate in any such Auction or (y) the market
price of the Term Loans.

(ii) In connection with any Term Loans assigned and cancelled pursuant to this
Section 9.04(e), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Any payment made by
any Purchasing Borrower Party in connection with an assignment permitted by this
Section 9.04(e) shall not be subject to any of the pro rata payment or sharing
requirements of this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, no Purchasing
Borrower Party shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower and its Subsidiaries are not
invited, (B) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among the Administrative Agent
and/or one or more Lenders, except to the extent such information or materials
have been made available to the Borrower, any Subsidiary or their respective
representatives or (C) make or bring any claim, in its capacity as a Lender,
against the Administrative Agent with respect to any duties or obligations or
alleged duties or obligations of such agent under the Loan Documents.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the Final
Release Conditions have been satisfied. The provisions of Sections 2.16, 2.17,
2.18 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

107



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, the Arranger Fee Letter and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Loan Guarantor against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents shall be construed in accordance with and governed by the law
of the State of New York, but giving effect to federal laws applicable to
national banks.

(b) Each of the Loan Parties, the Administrative Agent and the Lenders hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any U.S. Federal or New York State court sitting in
New York, New York in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment arising out of
or relating to any Loan Document, and each of the parties hereto hereby
irrevocably and

 

108



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each of the Loan Parties, the Administrative Agent and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)) or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative

 

109



--------------------------------------------------------------------------------

transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

110



--------------------------------------------------------------------------------

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. Marketing Consent. The Borrower hereby authorizes JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrower, to include the
Borrower’s names and logos in advertising slicks posted on their internet sites,
in pitchbooks or sent in mailings to prospective customers and to give such
other publicity to this Agreement as each may from time to time determine in its
sole discretion. Notwithstanding the foregoing, JPMCB Parties shall not publish
the Borrower’s names in a newspaper or magazine without obtaining the Borrower’s
prior written approval. The foregoing authorization shall remain in effect
unless and until the Borrower notifies JPMCB in writing that such authorization
is revoked.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

111



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20. No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other Person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto. The Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, the Borrower acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.21. Release of Loan Guarantors.

(a) A Loan Guarantor shall automatically be released from its obligations under
the Loan Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Loan Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably

 

112



--------------------------------------------------------------------------------

request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Loan Guarantor
from its obligations under the Loan Guaranty if (i) such Loan Guarantor is no
longer a Material Subsidiary or is otherwise not required pursuant to the terms
of this Agreement to provide a Loan Guaranty or (ii) such release is approved,
authorized or ratified by the requisite Lenders pursuant to Section 9.02.

(c) At such time as (i) the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Secured Obligations (other than Unliquidated Obligations not then due and
payable) shall have been paid in full in cash and (ii) the Commitments shall
have been terminated (the conditions set forth in the preceding clauses (i) and
(ii), collectively, the “Final Release Conditions”), the Loan Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Loan Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.22. Intercreditor Agreements. Without limiting the authority granted
to the Administrative Agent in Article VIII hereof, each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into any Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of such Intercreditor
Agreement. In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of such Intercreditor Agreement shall
govern and control with respect to matters set forth therein.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Subject to Section 10.14 hereof, each Loan Guarantor
(other than those that have delivered a separate Guarantee) hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, absolutely, unconditionally and irrevocably guarantees to the Lenders
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations. Subject to Section 10.14 hereof, the Borrower irrevocably and
unconditionally agrees that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary
obligation, indemnify the Administrative Agent and the Lenders immediately on
demand against any cost, loss or liability they incur as a result of the
Borrower not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under this Article X on the
date when it would have been due (but so that the amount payable by the Borrower
under this indemnity will not exceed the amount it

 

113



--------------------------------------------------------------------------------

would have had to pay under this Article X if the amount claimed had been
recoverable on the basis of a Guarantee).

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, any Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other Obligated
Party liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent or any Lender with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Loan Guarantor or
that would otherwise operate as a discharge of any Loan Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any

 

114



--------------------------------------------------------------------------------

state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative Agent
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent or any Lender shall have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations. Nothing in this Section 10.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Administrative Agent or any Lender
may have in respect of, any Default or Event of Default that may exist under
Article VII hereof as a result of any such notice of termination.

SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Indemnified
Taxes; provided that if any Loan Guarantor shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender

 

115



--------------------------------------------------------------------------------

(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Guarantor shall make such
deductions and (iii) such Loan Guarantor shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.11. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.12. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the payment in full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in

 

116



--------------------------------------------------------------------------------

respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.12 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.12 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.12 shall be exercisable upon the payment in full of the
Guaranteed Obligations and the termination of this Agreement.

SECTION 10.13. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

[Signature Pages Follow]

 

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

LIFETIME BRANDS, INC.,

as the Borrower

By:   

 

/s/ Laurence Winoker

 

Name: Laurence Winoker

 

Title:   Senior Vice President & CFO

Signature Page to Loan Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

PFALTZGRAFF FACTORY STORES, INC.

By:    

 

/s/ Laurence Winoker

 

Name: Laurence Winoker

  Title:   Senior Vice President – Finance and Treasurer

TMC ACQUISITION INC.

By:

 

/s/ Laurence Winoker

 

Name: Laurence Winoker

  Title:   Chief Financial Officer and Treasurer

TPP ACQUISITION II LLC

By:

 

/s/ Laurence Winoker

 

Name: Laurence Winoker

  Title:   Chief Financial Officer and Treasurer

TAYLOR FINANCE, LLC

By:

 

/s/ Ronald Shiftan

 

Name: Ronald Shiftan

 

Title:   Vice Chairman

TAYLOR PRECISION PRODUCTS, INC.

By:

 

/s/ Ronald Shiftan

 

Name: Ronald Shiftan

 

Title:   Vice Chairman

Signature Page to Loan Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

CHEF’N ACQUISITION, INC. By:   /s/ Ronald Shiftan   Name: Ronald Shiftan  
Title: Vice Chairman THE CHEF’N CORPORATION By:       /s/ Ronald Shiftan   Name:
Ronald Shiftan   Title: Vice Chairman SPRINGFIELD PRECISION ASSETS LLC By:   /s/
Ronald Shiftan   Name: Ronald Shiftan   Title: Vice Chair PLANETBOX LLC By:  
/s/ Ronald Shiftan   Name: Ronald Shiftan   Title: Vice Chairman

Signature Page to Loan Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent and a Lender
By:     /s/ Robert A. Kaulius   Name: Robert A. Kaulius   Title:   Authorized
Officer

Signature Page to Loan Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

 

 

Total Commitment

 

JPMorgan Chase Bank, N.A.

  $275,000,000 TOTAL   $275,000,000



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

  

Assignor:

  

____________________________

2.

  

Assignee:

  

____________________________

     

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrower:

  

Lifetime Brands, Inc.

4.

  

Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement

5.

  

Loan Agreement:

  

Loan Agreement dated as of March 2, 2018 among Lifetime Brands, Inc., the other
Loan Parties parties thereto, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent

 

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned2   

Aggregate Amount of
Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

   Percentage Assigned of
Commitment/Loans3      $    $    %            $    $    %            $    $   
%      

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:______________________________

   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:______________________________

   Title:

 

 

2  Fill in the appropriate terminology for the types of facilities under the
Loan Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent

By_______________________________

  Title:

[Consented to:]5

LIFETIME BRANDS, INC.

By______________________________

  Title:

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

5  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Loan Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[__________________]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger or any other Lender and their respective
Related Parties, and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.  Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

 

6  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A



--------------------------------------------------------------------------------

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York, but giving effect to federal laws applicable to national banks.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

Loan Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of March 2, 2018 (as amended, modified, renewed or extended from time
to time, the “Agreement”) among Lifetime Brands, Inc. (the “Borrower”), the
other Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                  of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the period covered thereby on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes];

3.  The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement and that affects the attached financial
statements;

4.  I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Agent the notice required by Section 4.15 of the Security Agreement;

5.  [Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s calculations of Excess Cash Flow, all of which data
and computations are true, complete and correct.]7

6.  Schedule II attached hereto sets forth the amount of the Available Amount
utilized for investments made pursuant to Section 6.04(aa), Restricted Payments
made pursuant to clause (e)(B) of Section 6.08, or payments made of or in
respect of Subordinated Indebtedness pursuant to Section 6.12(a)(v), in each
case, during the most recent fiscal quarter included in the attached financial
statements.

 

 

7  To be included only in compliance certificates attaching financial statements
ending as of any fiscal year, commencing with the fiscal year ending
December 31, 2019.

 

Exhibit D



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

___________________________________________________________________________________

___________________________________________________________________________________

___________________________________________________________________________________

 

Exhibit D



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                ,                 .

 

LIFETIME BRANDS, INC.

By:_________________________

Name:_________________

Title:__________________

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between [New Subsidiary], a [___________] (the “New Subsidiary”)
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Loan Agreement, dated as of March 2,
2018 among Lifetime Brands, Inc. (the “Borrower”), the Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Loan
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Loan Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1.        The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Loan Agreement and a “Loan Guarantor” for all purposes of the
Loan Agreement and shall have all of the obligations of a Loan Party and a Loan
Guarantor thereunder as if it had executed the Loan Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Loan Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Loan Agreement (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are ratified as of such earlier date), (b) all of the
covenants set forth in Articles V and VI of the Loan Agreement and (c) all of
the guaranty obligations set forth in Article X of the Loan Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Sections 10.10 and 10.14 of
the Loan Agreement, hereby (i) guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Loan Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and (ii) agrees that if any of the Guaranteed Obligations are
not paid or performed in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the New Subsidiary will,
jointly and severally together with the other Loan Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2.        If required, the New Subsidiary is, simultaneously with the execution
of this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Loan Agreement.

3.        The address of the New Subsidiary for purposes of Section 9.01 of the
Loan Agreement is as follows:

_________________________________________

_________________________________________

_________________________________________

_________________________________________

 

Exhibit E



--------------------------------------------------------------------------------

4.        The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

5.        This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

6.        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:______________________________
Name:____________________________ Title:_____________________________
Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:_______________________________ Name:_____________________________
Title:______________________________

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF CLOSING DOCUMENTS8

LIFETIME BRANDS, INC.

TERM LOAN FACILITY

March 2, 2018

A.        LOAN DOCUMENTS

 

1.

Loan Agreement (the “Loan Agreement”) by and among Lifetime Brands, Inc., a
Delaware corporation (the “Borrower”), the other Loan Parties party thereto, the
financial institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a term loan B facility to the Borrower from the Lenders in an initial aggregate
principal amount of $275,000,000.

SCHEDULES

 

Schedule 2.01

  

--

  

Commitments

Schedule 3.05

  

--

  

Properties

Schedule 3.06

  

--

  

Disclosed Matters

Schedule 3.14

  

--

  

Insurance

Schedule 3.15

  

--

  

Capitalization and Subsidiaries

Schedule 6.01

  

--

  

Existing Indebtedness

Schedule 6.02

  

--

  

Existing Liens

Schedule 6.03

  

--

  

Fundamental Changes

Schedule 6.04

  

--

  

Existing Investments

Schedule 6.09

  

--

  

Transaction with Affiliates

Schedule 6.10

  

--

  

Existing Restrictions

EXHIBITS Exhibit A    --    Form of Assignment and Assumption Exhibit B    --   
[Intentionally Omitted] Exhibit C    --    [Intentionally Omitted] Exhibit D   
--    Form of Compliance Certificate Exhibit E    --    Joinder Agreement
Exhibit F    --    List of Closing Documents Exhibit G-1    –    Form of U.S.
Tax Certificate Form of U.S. Tax Certificate (for Non-U.S.
[Lenders][Participants] That Are Not Partnerships) Exhibit G-2    –    Form of
U.S. Tax Certificate (for Non-U.S.      

[Lenders][Participants] That Are Partnerships)

Exhibit H-1    –   

Auction Procedures

 

 

8  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Loan Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

Exhibit F



--------------------------------------------------------------------------------

Exhibit H-2         –         Affiliated Lender Assignment and Assumption

 

2.

Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.11(f) of the Loan Agreement.

 

3.

Pledge and Security Agreement, executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A

  

--

  

Type of Entity; Principal Place of Business or Chief Executive Office; FEIN;
State Organization Number; Jurisdiction of Incorporation; Properties Leased by
the Grantors; Properties Owned by the Grantors; Public Warehouses or Other
Locations

Exhibit B

  

--

  

Deposit Accounts; Lock Boxes; Securities Accounts

Exhibit C

  

--

  

Letter of Credit Rights; Chattel Paper

Exhibit D

  

--

  

Patents; Trademarks; Copyrights

Exhibit E

  

--

  

Title Documents

Exhibit F

  

--

  

Fixtures

Exhibit G

  

--

  

List of Pledged Collateral, Securities and other Investment Property

Exhibit H

  

--

  

UCC Financing Statement Filing Locations

Exhibit I

  

--

  

Form of Amendment

Exhibit J

  

--

  

Commercial Tort Claims

 

4.

Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

Schedule A

  

--

  

Registered Patents; Patent Applications; Other Patents

 

5.

Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A

  

--

  

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

6.

Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A

  

--

  

Registered Copyrights; Copyright Applications; Other Copyrights

B.        UCC DOCUMENTS

 

7.

UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

 

8.

UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.        CORPORATE DOCUMENTS

 

9.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of

 

Exhibit F



--------------------------------------------------------------------------------

 

such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or the equivalent thereof) of the jurisdiction of its
organization, since the date of the certification thereof by such Secretary of
State (or the equivalent thereof), (ii) the By-Laws or other applicable
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing under the Loan Agreement.

 

10.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or the equivalent thereof) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.        OPINIONS

 

11.

Opinion of Nixon Peabody LLP, U.S. counsel for the Loan Parties.

E.        CLOSING CERTIFICATE AND MISCELLANEOUS

 

12.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying that:

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language is true and correct in all respects)
on and as of the Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (provided that any representation or
warranty that is qualified by materiality, Material Adverse Effect or similar
language is true and correct in all respects) as of such earlier date;

(ii) the Taylor Precision Merger Agreement Representations are true and correct
in all material respects (provided that any such representation or warranty that
is qualified by “materiality,” “Material Adverse Effect,” or similar language
shall be true and correct in all respects) on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (provided that any representation or warranty that is qualified by
“materiality,” “Material Adverse Effect,” or similar language shall be true and
correct in all respects) as of such earlier date;

(iii) on the Effective Date, after giving effect to the Transactions, neither
the Borrower nor any of its Subsidiaries (including, for the avoidance of doubt,
Taylor Precision and its subsidiaries) shall have any Indebtedness outstanding
other than the Permitted Surviving Debt and the Indebtedness permitted pursuant
to Section 6.01 of the Loan Agreement;

(iv) Since the date of the Taylor Precision Merger Agreement, there has not
been, individually or in the aggregate, a “Material Adverse Effect” (as such
term is defined in the Taylor Precision Merger Agreement as in effect on
December 22, 2017); and

(v) the Taylor Precision Acquisition shall, substantially concurrently with the
initial funding of the Loans hereunder and under the ABL Credit Agreement, be
consummated pursuant to the

 

Exhibit F



--------------------------------------------------------------------------------

 

Taylor Precision Merger Agreement, as in effect on December 22, 2017, and no
provision thereof shall have been amended or waived, and no consent or request
shall have been given under the Taylor Precision Merger Agreement, in any way
that is materially adverse to the Lenders in their capacities as such.

 

13.

A Solvency Certificate of the chief financial officer of the Borrower
substantially in the form of Annex I hereto, certifying that the Borrower and
its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are solvent.

 

14.

The following financial statements: (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Taylor
Precision and its subsidiaries, for the two most recently completed fiscal years
ended March 31, 2017 and March 31, 2016, (ii) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Taylor Precision Products, Inc. and its subsidiaries, for each subsequent fiscal
quarter ended at least forty-five (45) days before the Effective Date and
(iii) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Taylor Precision and its subsidiaries for
the six-month fiscal period ended September 30, 2017.

 

15.

Pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least forty-five (45) days prior to the
Effective Date (or, in the case of the four fiscal quarter period ended on the
last day of the fiscal year of the Borrower, ended at least ninety (90) days
prior to the Effective Date), prepared after giving effect to the Transactions
(including the acquisition of Taylor Precision) as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

 

16.

Payoff documentation providing evidence reasonably satisfactory to the
Administrative Agent that each of the Existing Credit Agreement, the Existing
Taylor Precision Credit Agreement and the Existing Taylor Precision Note
Purchase Agreement shall be terminated and cancelled (along with, to the extent
reasonably required by the Administrtaive Agent, all of the agreements,
documents and instruments delivered in connection therewith), all Indebtedness
owing thereunder shall be repaid, all liens established pursuant to the terms
thereof shall be terminated, and any letters of credit issued thereunder shall
be cash collateralized, supported by a letter of credit under the ABL Facility
or reevidenced under the ABL Facility as an “Existing Letter of Credit”.

 

17.

ABL/Term Loan Intercreditor Agreement, executed by JPMCB, as Term Loan Agent,
JPMCB, as ABL Representative, and the Loan Parties.

 

18.

ABL Documents.

 

Exhibit F



--------------------------------------------------------------------------------

Annex I to Exhibit F

FORM OF SOLVENCY CERTIFICATE

March 2, 2018

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(a) of the Loan Agreement (the “Loan Agreement”), dated as of
March 2, 2018, among Lifetime Brands, Inc. (the “Borrower”), the other Loan
Parties party thereto from time to time, the lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as the administrative agent; the terms
defined therein being used herein as therein defined.

I, [__________], the chief financial officer of the Borrower, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Borrower and that I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Loan Agreement.

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Loan Agreement and the
Transactions on the date hereof, that, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets of the Borrower and its Subsidiaries, taken as
a whole; (b) the capital of the Borrower and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, on the date hereof, and (c) the Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

[Remainder of page intentionally left blank]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:_________________________________

Name:

Title: Chief Financial Officer

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of March 2, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Lifetime Brands, Inc., the other Loan Parties party thereto,
each lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with a certificate of its non-U.S. person status on
IRS Form W-8BEN/W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform [the Borrower and the Administrative
Agent][such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower and the Administrative Agent][such Lender] with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER OR PARTICIPANT]

By:______________________________

        Name:

        Title:

Date: ________ __, 20[ ]

 

 

1 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of March 2, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Lifetime Brands, Inc., the other Loan Parties party thereto,
each lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such [Loan(s) (as well as any
Note(s) evidencing such Loan(s))][participation], (iii) with respect to [the
extension of credit pursuant to this Loan Agreement or any other Loan
Documents][participation], neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with IRS Form W-8IMY accompanied by an IRS Form
W-8BEN/W-8BEN-E from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower and the Administrative Agent][such
Lender] and (2) the undersigned shall have at all times furnished [the Borrower
and the Administrative Agent][such Lender] with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER OR PARTICIPANT]

By:______________________________

        Name:

        Title:

Date: ________ __, 20[ ]

 

 

1 

This form can be used for Lenders and Participants. Select the appropriate
bracketed phrases.

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF] AUCTION PROCEDURES

This Exhibit H-1 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 9.04(e) of the Loan Agreement, of which this Exhibit H-1
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager or any of their respective Affiliates
makes any recommendation pursuant to any offering document as to whether or not
any Lender should sell its Term Loans to a Purchasing Borrower Party pursuant to
any offering documents, nor shall the decision by the Administrative Agent or
the Auction Manager (or any of their respective Affiliates) in its capacity as a
Lender to sell its Term Loans to a Purchasing Borrower Party be deemed to
constitute such a recommendation. Each Lender should make its own decision as to
whether to sell any of its Term Loans and as to the price to be sought for such
Term Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction Purchase Offer and the relevant offering documents. Capitalized
terms not otherwise defined in this Exhibit H-1 have the meanings assigned to
them in the Loan Agreement.

Notice Procedures. In connection with each Auction Purchase Offer, a Purchasing
Borrower Party will provide notification to the Auction Manager (for
distribution to the Lenders) of the Class or Classes of Term Loans (as
determined by such Purchasing Borrower Party in its sole discretion) that will
be the subject of such Auction Purchase Offer (each, an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount (calculated on the
face amount thereof) of each Class or Classes of Term Loans that the applicable
Purchasing Borrower Party offers to purchase in such Auction Purchase Offer (the
“Auction Amount ”), which shall be no less than $15,000,000 (across all such
Classes); (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices (in increments of $25) per $1,000, at which such Purchasing
Borrower Party would be willing to purchase Term Loans of each applicable
Class in such Auction Purchase Offer; and (iii) the date on which such Auction
Purchase Offer will conclude (which date shall not be less than three Business
Days following the distribution of the Auction Notice to the Lenders of the
applicable Class(es)), on which date Return Bids (as defined below) will be due
by 1:00 p.m., New York City time (as such date and time may be extended by the
Auction Manager, the “Expiration Time”). Such Expiration Time may be extended
for a period not exceeding three (3) Business Days upon notice by the applicable
Purchasing Borrower Party to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that, only two (2) extensions per
offer shall be permitted. An Auction Purchase Offer shall be regarded as a
“failed Auction Purchase Offer” in the event that either (x) the applicable
Purchasing Borrower Party withdraws such Auction Purchase Offer in accordance
with the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids
(as defined below) having been received. In the event of a failed Auction
Purchase Offer, no Purchasing Borrower Party shall be permitted to deliver a new
Auction Notice prior to the date occurring three (3) Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the applicable Purchasing Borrower Party shall
not initiate any Auction Purchase Offer by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction Purchase Offer (if any), whether such conclusion occurs by
withdrawal of such previous Auction Purchase Offer or the occurrence of the
Expiration Time of such previous Auction Purchase Offer.

Reply Procedures. In connection with any Auction Purchase Offer, each Lender of
the applicable Class(es) wishing to participate in such Auction Purchase Offer
shall, prior to the Expiration Time,

 

Exhibit H-1



--------------------------------------------------------------------------------

provide the Auction Manager with a notice of participation, in the form included
in the applicable offering document (each, a “Return Bid”) which shall specify
(i) a discount to par that must be expressed as a price (in increments of $25)
per $1,000 in principal amount of Term Loans (the “Reply Price”) of the
applicable Class(es) within the Discount Range and (ii) the principal amount of
Term Loans of the applicable Class(es), in an amount not less than $1,000,000 or
an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”). A Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable Class(es) held by such Lender. Lenders may only submit
one Return Bid per Class per Auction Purchase Offer, but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Auction Manager, an Affiliated Lender Assignment and Assumption.
No Purchasing Borrower Party will purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Discounted Price (as defined below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, will determine the applicable discounted price (the
“Applicable Discounted Price”) for the Auction, which will be (i) the lowest
Reply Price for which such Purchasing Borrower Party can complete the Auction
Purchase Offer at the Auction Amount or (ii) in the event that the aggregate
amount of the Reply Amounts relating to such Auction Notice is insufficient to
allow such Purchasing Borrower Party to purchase the entire Auction Amount, the
highest Reply Price that is within the Discounted Range, so that such Purchasing
Borrower Party can complete the purchase at such aggregate amount of Reply
Amounts. Subject to the conditions contained in the Auction Notice, the
applicable Purchasing Borrower Party shall purchase the Term Loans (or the
respective portions thereof) from each Lender with a Reply Price that is equal
to or less than the Applicable Discounted Price (“Qualifying Bids”) at the
Applicable Discounted Price; provided that if the aggregate amount required to
pay the Qualifying Bids would exceed the Auction Amount for such Auction
Purchase Offer, such Purchasing Borrower Party shall pay such Qualifying Bids at
the Applicable Discounted Price ratably based on the respective principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Auction Manager). Each participating Term Lender shall be given notice as to
whether its bid is a Qualifying Bid as soon as reasonably practicable but in no
case later than five (5) Business Days from the date the Return Bid was due.

Notification Procedures. The Auction Manager will calculate the Applicable
Discounted Price and will cause the Administrative Agent to post the Applicable
Discounted Price and proration factor, if applicable, onto an internet or
intranet site (including an IntraLinks, SyndTrak or other electronic workspace)
in accordance with the Auction Manager’s standard dissemination practices by
4:00 p.m., New York City time, on the Business Day during which the Expiration
Time occurs. The Auction Manager will insert the principal amount of Term Loans
of the applicable Class(es) to be assigned and the applicable settlement date
into each applicable Affiliated Lender Assignment and Assumption received in
connection with a Qualifying Bid. Upon the request of any submitting Lender, the
Auction Manager will promptly return any Affiliated Lender Assignment and
Assumption received in connection with a Return Bid that is not a Qualifying
Bid.

Additional Procedures. After delivery of an Auction Notice, the applicable
Purchasing Borrower Party may withdraw an Auction Purchase Offer only if no
Qualifying Bid has been received by the Auction Manager at the time of
withdrawal. Any Return Bid (including any component bid thereof)

 

Exhibit H-1



--------------------------------------------------------------------------------

delivered to the Auction Manager may not be withdrawn, modified, revoked,
terminated or cancelled by a Lender. However, an Auction Purchase Offer may
become void if the conditions to the purchase set forth in Section 9.04(e) of
the Loan Agreement are not met. The purchase price in respect of each Qualifying
Bid for which purchase by the applicable Purchasing Borrower Party is required
in accordance with the foregoing provisions shall be paid directly by such
Purchasing Borrower Party to the respective assigning Lender on a settlement
date as determined jointly by such Purchasing Borrower Party and the Auction
Manager (which shall be not later than ten Business Days after the date Return
Bids are due). The applicable Purchasing Borrower Party shall execute each
applicable Affiliated Lender Assignment and Assumption received in connection
with a Qualifying Bid. All questions as to the form of documents and eligibility
of Term Loans that are the subject of an Auction Purchase Offer will be
determined by the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, and their determination will be final and binding so
long as such determination is not inconsistent with the terms of Section 9.04(e)
of the Loan Agreement or this Exhibit H-1. The Auction Manager’s interpretation
of the terms and conditions of the offering document, in consultation with the
applicable Purchasing Borrower Party, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 9.04(e) of the Loan
Agreement or this Exhibit H-1. None of the Administrative Agent, the Auction
Manager or any of their respective Affiliates assumes any responsibility for the
accuracy or completeness of the information concerning the applicable Purchasing
Borrower Party, the Loan Parties or any of their respective Affiliates (whether
contained in an offering document or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information. This Exhibit H-1 shall not require any Purchasing Borrower
Party to initiate any Auction Purchase Offer.

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Loan Agreement identified below (as
amended, the “Loan Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

    

Assignor:

  

____________________________

2.

    

Assignee:

  

____________________________

3.

    

Borrower:

  

  Lifetime Brands, Inc.                                         
                                                

4.

    

Administrative Agent:  

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement

5.

    

Loan Agreement:

  

The Loan Agreement dated as of March 2, 2018 among Lifetime Brands, Inc., the
other Loan Parties parties thereto, the Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent

6.

    

Assigned Interest:

  

 

Exhibit H-2



--------------------------------------------------------------------------------

Facility Assigned    Aggregate Amount of Loans
for all Lenders   

Amount of

Loans Assigned

  

Percentage Assigned

of

Loans9

     $    $    %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:____________

      Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:____________

Title:

 

 

9 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

Exhibit H-2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby, (ii) it satisfies the requirements, if any, specified in the Loan
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest, (iii) it is a Purchasing Borrower Party (as defined in the
Loan Agreement); (iv) as of the date hereof the Assignee does not have any MNPI
with respect to any Loan Party that either (A) has not been disclosed to the
Lenders (other than Lenders that do not wish to receive MNPI with respect to any
of the Loan Parties) on or prior to the date of any initiation of an Auction by
such Purchasing Borrower Party or (B) if not disclosed to the Lenders, could
reasonably be expected to have a material effect upon, or otherwise be material
(1) to a Lender’s decision to assign its Term Loans to the Assignee or (2) to
the market price of the Term Loans; (v) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that it
will, independently and without reliance on the Administrative Agent, the
Assignor or any Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of

 

Exhibit H-2



--------------------------------------------------------------------------------

this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York, but giving effect to federal laws
applicable to national banks.

 

Exhibit H-2